wt << ae SEPT we

Case 1:19-mi- 0012884 Copel A, ee 6/TY/19 Page 1 of 75

    

 

 

 
 
  

 

 

 

wd * B
AO 91 (Rev. 11/11) Criminal Complaint + eet aatdecadll B
UNITED STATES DISTRICT COURT? 4. if
for the
_ Se NUN 14 2018
Eastern District of California
United States of America ) EASTERN OIS? DI SE CALIFORNIA
Vv. ) BY nannies
1) SALVADOR CASTRO, JR. aka THE OLD MAN ) Case No.
aka GANGSTER; )
2) RAYMOND LOPEZ, aka NY, | oe -
and additional defendants on Attachment A 1 19M) 001 28. BAM - he
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief. \
On or about the date(s) of Mar 1, 2019 through June 10, 2019 in the county of Kings and Tulare in the
Eastern District of California , the defendant(s) violated:
Code Section | Offense Description

-21U.S.C. § 846, 841(a)(1) (4 - Conspiracy to Possess with Intent to Distribute and Distribute Over 500
Counts) Grams of a Mixture Containing Methamphetamine
- 21 U.S.C. § 841(a)(1) (1 Counts) - Distribution of Over 500 Grams of a Mixture Containing Methamphetamine
- 21 U.S.C. § 841(a)(1) (2 Counts) - Possession with Intent to Distribute Over 500 Grams of a Mixture

Containing Methamphetamine _ ;
- 21 U.S.C. § 841(a)(1) (8 Counts) - Distribution of Over 50 Grams of a Mixture Containing Methamphetamine’

- 21 U.S.C. § 841(a)(1) (3 Count) - Possession with Intent to Distribute Over 50 Grams of a Mixture Containing
~ Methamphetamine

This criminal complaint is based on these facts:

See attached Affidavit of FBI SA Ryan Steger, attached hereto and incorporated herein.

M Continued on the attached sheet.
‘ Complfiinant s signaturaD

Ryan Steger, FBI Special Agent

Printed name and title

Sworn to before me and signed in my presence. a

Judge's full, f

 

City and state: ’ Fresno, California | Barbara A. McCauliffe, U.S. Magistrate Judge

Printed name and title

 

 
3)

4)

5)
6)
7)
8)
9)
10)
11)
12)

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 2 of 75

ATTACHMENT A
JESSE JUAREZ aka STRESS aka MESS,
DANIEL JUAREZ,
MICHAEL ROCHA aka WHITEY,
ANGEL MONTES aka LISTO aka JAY,
RAFAEL LOPEZ aka HULK,
MANUEL BARRERA aka CHACHO,
MANUEL GARCIA aka MUGZY,
JOANN BERNAL,
RAMON AMADOR aka TWIST, and
RAUL LOPEZ, JR.
Case 1:19-mj-00128-BAM Document 1 Filed 06/14/19 Page 3 of 75

Defendants

United States v. Salvador CASTRO, Jr., et al.
Penalties for Criminal Complaint

1) SALVADOR CASTRO, JR. aka THE OLD MAN aka GANGSTER,
2) RAYMOND LOPEZ, aka NY,

3) JESSE JUAREZ aka STRESS aka MESS,
4) DANIEL JUAREZ, —

5) MICHAEL ROCHA aka WHITEY,

6) ANGEL MONTES aka LISTO aka JAY,
7) RAFAEL LOPEZ aka HULK,

8) MANUEL BARRERA aka CHACHO,

9) MANUEL GARCIA aka MUGZY,

10) JOANN BERNAL,

11) RAMON AMADOR aka TWIST, and

12) RAUL LOPEZ, JR.

COUNT 1:

VIOLATION:

PENALTIES:

Salvador CASTRO, Jr., Raymond LOPEZ, Jesse JUAREZ, Daniel
JUAREZ, Michael ROCHA, Angel MONTES, Manuel BARRERA,
Manuel GARCIA, Joann BERNAL, and Ramon AMADOR

21 U.S.C. §§ 846, 841(a)(1) - Conspiracy to Possess with Intent to
Distribute and Distribution of over 500 Grams of a Mixture Containing
Methamphetamine

Mandatory minimum of 10 years in prison and a maximum of up to life in
prison; or fine of up to $10,000,000; or both fine and imprisonment
Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 2:

VIOLATION:

PENALTIES:

Salvador CASTRO, Jr., Raymond LOPEZ, Jesse JUAREZ, and
Michael ROCHA

21 U.S.C. § 841(a)(1) - Possession with Intent to Distribute Over 500
Grams of a Mixture Containing Methamphetamine

Mandatory minimum of 10 years in prison and a maximum of up to life in
prison; or fine of up to $10,000,000; or both fine and imprisonment
Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 3:

VIOLATION:

Jesse JUAREZ, Daniel JUAREZ, Michael ROCHA, and Raymond
LOPEZ

21 U.S.C. § 841(a)(1) - Distribution of Over 500 Grams of a Mixture
Containing Methamphetamine
 

 

Case 1:19-mj-00128-BAM Document 1 Filed 06/14/19 Page 4 of 75

PENALTIES: Mandatory minimum of 10 years in prison and a maximum of up to life in
prison; or fine of up to $10,000,000; or both fine and imprisonment
Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)
COUNT 4: Manuel GARCIA and Joann BERNAL

VIOLATION: 21 U.S.C. § 841(a)(1) - Possession with Intent to Distribute Over 500.
Grams of a Mixture Containing Methamphetamine

PENALTIES: Mandatory minimum of 10 years in prison and a maximum of up to life in
prison; or fine of up to $10,000,000; or both fine and imprisonment
Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 5: Jesse JUAREZ and Angel MONTES

VIOLATION: 21 U.S.C. § 841(a)(1) - Distribution of Over 50 Grams of a Mixture
Containing Methamphetamine

PENALTIES: Mandatory minimum of 5 years in prison and a maximum of up to 40

years in prison; or fine of up to $5,000,000; or both fine and imprisonment
Supervised release of at least 4 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)
COUNT 6: Manuel BARRERA

VIOLATION: 21 U.S.C. § 841(a)(1) - Possession with Intent to Distribute Over 50
Grams of a Mixture Containing Methamphetamine

PENALTIES: Mandatory minimum of 5 years in prison and a maximum of up to 40
years in prison; or fine of up to $5,000,000; or both fine and imprisonment
Supervised release of at least 4 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)
COUNT 7: Jesse JUAREZ, Michael ROCHA, and Angel MONTES

VIOLATION: 21 U.S.C. § 841(a)(1) - Distribution of Over 50 Grams of a Mixture
Containing Methamphetamine ;

PENALTIES: Mandatory minimum of 5 years in prison and a maximum of up to 40
years in prison; or fine of up to $5,000,000; or both fine and imprisonment
Supervised release of at least 4 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)
 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 5 of 75

COUNT 8:

VIOLATION:

PENALTIES:

Ramon AMADOR

21 U.S.C. § 841(a)(1) - Possession with Intent to Distribute Over 50
Grams of a Mixture Containing Methamphetamine

Mandatory minimum of 5 years in prison and a maximum of up to 40
years in prison; or fine of up to $5,000,000; or both fine and imprisonment
Supervised release of at least 4 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 9:

VIOLATION:

PENALTIES:

Raul LOPEZ

21 U.S.C. § 841(a)(1) - Distribution of Over 50 grams of a Mixture
Containing Methamphetamine

Mandatory minimum of 5 years in prison and a maximum of up to 40
years in prison; or fine of up to $5,000,000; or both fine and imprisonment
Supervised release of at least 4 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 10:

VIOLATION:

PENALTIES:

Rafael LOPEZ

21 U.S.C. § 841(a)(1) - Possession with Intent to Distribute Over 50 grams
of a Mixture Containing Methamphetamine

Mandatory minimum of 5 years in prison and a maximum of up to 40
years in prison; or fine of up to $5,000,000; or both fine and imprisonment
Supervised release of at least 4 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)
nA & WH NN

oOo Fe NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 6 of 75

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO.
| Plaintiff, AFFIDAVIT OF FBI SA RYAN STEGER

Vv.

1) SALVADOR CASTRO, JR. aka THE
OLD MAN aka GANGSTER,

2) RAYMOND LOPEZ, aka NY,

3) JESSE JUAREZ aka STRESS aka
MESS,

4) DANIEL JUAREZ,

5) MICHAEL ROCHA aka WHITEY,

6) ANGEL MONTES aka LISTO aka
JAY,

7) RAFAEL LOPEZ aka HULK,

8) MANUEL BARRERA aka CHACHO,

9) MANUEL GARCIA aka MUGZY,

10) JOANN BERNAL,

11) RAMON AMADOR aka TWIST, and

12) RAUL LOPEZ, JR.,

Defendants.

 

 

 

 

I, Ryan Steger, being sworn, depose and state the following:

I. INTRODUCTION

1, This affidavit is being submitted in support of the issuance of arrest warrants for Salvador
CASTRO, Jr., Raymond LOPEZ, Jesse JUAREZ, Michael ROCHA, Daniel JUAREZ, Angel
MONTES, Rafael LOPEZ, Manuel BARRERA, Manuel GARCIA, Joann BERNAL, Ramon
AMADOR, and Raul LOPEZ Jr. for violations of Title 21, United States Code, Sections 846,
841(a)(1), Conspiracy to Possess with Intent to Distribute and Distribute Over 500 Grams of a Mixture
Containing Methamphetamine (1 count); Section 841(a)(1), Possession with Intent to Distribute Over
500 Grams of a Mixture Containing Methamphetamine (2 counts); Section 841(a)(1), Distribution of

Over 500 grams of a Mixture Containing Methamphetamine (1 counts); Section 841(a)(1), Distribution

COMPLAINT AFFIDAVIT

 
 

aw

~~ HA WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 7 of 75

of Over 50 Grams of a Mixture Containing Methamphetamine (3 counts); and Section 841(a)(1),
Possession with Intent to Distribute Over 50 grams of a Mixture Containing Methamphetamine (3
counts).

OVERVIEW OF INVESTIGATION

2. The investigation described in this Affidavit reveals that, between March 25, 2019, and
June 10, 2019, Nuestra Familia (referred to hereinafter as “NF”)'! members and associates, along with
northern California Hispanic street gangs controlled by the NF, conducted extensive, widespread,
organized, criminal activity in Kings and Tulare Counties, from within California’s prisons.
Specifically, high-ranking NF members Salvador CASTRO, Jr. and Raymond LOPEZ oversaw
significant methamphetamine, cocaine, and cannabis trafficking operations from within Pleasant Valley
State Prison, located at 24863 W Jayne Ave., Coalinga, California in Fresno County. They used
contraband cell phones to extend the reach of their drug trafficking activity from that prison to the
streets of Kings and Tulare Counties. CASTRO and Raymond LOPEZ managed the drug trafficking
organization with substantial assistance from Jesse JUAREZ,” who served as a leader in the
organization outside of the prison, as well as Angel MONTES and Rafael LOPEZ, who served as
JUAREZ’s second and third in command, and Michael ROCHA, who oversaw the organization’s
storage location for narcotics and money.

3. In sum and as set forth more fully below, the operation worked as follows: CASTRO
and Raymond LOPEZ arranged the transport of illicit narcotics from drug sources in California and
Mexico to Michael ROCHA’s residence. ROCHA would then ensure that the narcotics were ready for
distribution and consumption. From there, JUAREZ coordinated the delivery of the narcotics toa
network of gang members who oversaw the distribution of narcotics in their assigned area(s) of Kings
County. Through court-authorized wiretaps and other investigative means, the Hanford Police

Department, King’s County Sheriff's Department, Tulare County Sheriff's Department, California

 

' As described more fully below, the NF is a prison gang and has several organizations within the
NF umbrella — Nortenos, Nuestra Raza, and northerner criminal street gangs. Reference to the NF
includes these suborganizations.

? In the interest of clarity, when I refer to JUAREZ of J. JUAREZ, I mean Jesse JUAREZ and
when I refer to D. JUAREZ, I mean Daniel JUAREZ.

COMPLAINT AFFIDAVIT

 
SN NH WA FSF WO WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 8 of 75

Department of Justice Special Operations Unit, California Highway Patrol, and the Federal Bureau of
Investigation and other assisting agencies uncovered and disrupted multiple narcotics sales and seized
substantial amounts of methamphetamine, cocaine, and cannabis from multiple vehicle stops made
during the course of the operation.

Identification of Target Telephones

4, On March 25, 2019, Kings County Superior Court Judge Michael Reinhart authorized an
order to intercept wire and electronic communications over Target Telephone #6 (TT#6), KDCA 2019-
001. The investigation revealed TT#6 was used by J .B? On April 22, 2019, Superior Court Judge
Reinhart authorized an order to extend wire and electronic communication over TT#6 for another 30
days, KDCA 2019-004.

5. On April 19, 2019, Kings County Superior Court Judge Michael Reinhart authorized an
order to intercept wire and electronic communications over Target Telephone #13 (TT#13), KDCA
2019-005. The investigation revealed TT#13 was used by JUAREZ.‘ On May 18, 2019, Superior Court
Judge Reinhart authorized an order to extend wire and electronic communication over TT#13 for
another 30 days, KDCA 2019-008. .

6. On April 19, 2019, Kings County Superior Court Judge Michael Reinhart authorized an
order to intercept wire and electronic communications over Target Telephone #14 (TT#14), KDCA

2019-005. The investigation revealed TT#14 was used by Angel MONTES.” On May 18, 2019,

 

3 On February 21, 2019, an officer from the California Highway Patrol initiated a traffic stop on
J.B. While J.B. was stopped by the officer, a member of the investigative team dialed TT#6, (559) 904-
1312. The officer observed J.B.’s phone begin to ring, at which point J.B. silenced the phone.

~ 4 On April 17, 2019, the investigation team called TT#13, (559) 901-8990, while simultaneously
physically observing JUAREZ standing outside his vehicle. The call went to voicemail. A few minutes
after, the investigative team observed JUAREZ walk to his vehicle, take out a cellular phone, and put it
to his ear. A few moments later, the member of the investigative team who had previously attempted to
call JUAREZ saw that his phone was receiving a call from (559) 901-8990. JUAREZ was observed
having a brief conversation with the member of the investigation team.

>On April 11, 2019, the investigative team intercepted an incoming call from TT#14, (559) 909-
0861, to TT#6. During the call, MONTES identified himself as “Angel MONTES” and says that he
lives in Visalia. In the same call, MONTES indicates that he was released from prison in July 2018 and
that his parole date was July 5, 2018. Angel MONTES lives in Visalia, was released from prison in July
2018 and had a parole date of July 5, 2018. Approximately one week later, the investigative team
intercepted a call in which MONTES agreed to meet at the Arco gas station in Hanford, CA. MONTES
(who was identified based on a photograph obtained from the Department of Motor Vehicles) was then
observed meeting with J.B. at the Arco gas station in Hanford, CA while driving a vehicle registered in

COMPLAINT AFFIDAVIT 3

 
 

_

oOo Fe HN DH MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 9 of 75

Superior Court Judge Reinhart authorized an order to extend wire and electronic communication over
TT#14 for another 30 days, KDCA 2019-008.

7. On April 19, 2019, Kings County Superior Court Judge Michael Reinhart authorized an
order to intercept wire and electronic communications over Target Telephone #16 (TT#16), KDCA
2019-005. The investigation revealed TT#16 was used by Manuel GARCIA.® On May 18, 2019,
Superior Court Judge Reinhart authorized an order to extend wire and electronic communication over
TT#16 for another 30 days, KDCA 2019-008.

8. On May 3, 2019, Kings County Superior Court Judge Michael Reinhart authorized an
order to intercept wire and electronic communications over Target Telephone #18 (TT#18), KDCA
2019-006. The investigation revealed TT#1 8 was used by Manuel BARRERA.’ On May 30, 2019,
Superior Court Judge Reinhart authorized an order to extend wire and electronic communication over
TT#18 for another 30 days, KDCA 2019-012.

9. On May 3, 2019, Kings County Superior Court Judge Michael Reinhart authorized an
order to intercept wire and electronic communications over Target Telephone #19 (TT#19), KDCA
2019-006. The investigation revealed TT#19 was used by H.G.® On May 30, 2019, Superior Court Judge
Reinhart authorized an order to extend wire and electronic communication over TT#19 for another 30

days, KDCA 2019-012.

 

his name.

° On April 17, 2019, the investigative team intercepted an incoming call from TT#16, (559) 816-
6081, to TT#9. During the call, GARCIA speaks about “Joann.” The investigation has revealed that
Joann BERNAL and GARCIA are paramours. On April 20, 2019, the investigative team intercepted a
text message from (559) 816-6081 in which GARCIA identifies himself as “mugz.” On May 3, 2019,
the investigative team intercepted a call to (559) 816-6081 in which BERNAL calls GARCIA |
“Manuel.”

7 The investigative team submitted queries to law enforcement databases, which indicated that
BARRERA was the registered user of TT#18, (559) 572-5840. Additionally, in multiple calls to (559)
572-5840, BARRERA is referred to as “Chacho,” which the investigation has revealed is BARRERA’s
moniker in the community.

§ On May 17, 2019, the investigative team intercepted a call from TT#19, (559) 572-9337, in
which H.G. asks an unidentified female to let her son know that “[H]” called. On May 20, 2019, the
investigative team intercepted a text message to (559) 572-9337 in which the sender refers to H.G. as
“[H].” Additionally, the investigative team received intelligence from other law enforcement entities
indicating that (559) 572-9337 was connected to H.G.

COMPLAINT AFFIDAVIT

 

 
 

oOo Se SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 10 of 75

10. On May 3, 2019, Kings County Superior Court Judge Michael Reinhart authorized an
order to intercept wire and electronic communications over Target Telephone #20 (TT#20), KDCA
2019-006.? The investigation revealed TT#20 was used by Salvador CASTRO, Jr.!° On May 30, 2019,
Superior Court Judge Reinhart authorized an order to extend wire and electronic communication over
TT#20 for another 30.days, KDCA 2019-012.

11. On May 3, 2019, Kings County Superior Court Judge Michael Reinhart authorized an
order to intercept wire and electronic communications over Target Telephone #21 (TT#21), KDCA
2019-006.!! The investigation revealed TT#21 was used by Raymond LOPEZ.’ On May 30, 2019,
Superior Court Judge Reinhart authorized an order to extend wire and electronic communication over
TT#21 for another 30 days, KDCA 2019-012.

12. On May 3, 2019 and May 9, 2019, Kings County Superior Court Judge Michael Reinhart
authorized an order and an amendment to the order to intercept electronic communications through the
TextNow VoIP messaging service used by Target Telephone #21 (TT#21), KDCA 2019-006. The
interception of messages over TT#21 began shortly after the orders were signed on May 9, 2019 and
were valid for historical messages sent up to 30 days prior to the signing of the order and for all

subsequent messages until 30 days after the order was signed.

 

° The phone number associated with this telephone is (707) 300-7958.

10 The investigative team sent an intercepted phone call of CASTRO to SSU Special Agent
James Rochester who was able to get the phone call to Correctional Officer Dustin Thompson at
Pleasant Valley State Prison (PVSP), where CASTRO is incarcerated. Thompson has had several
personal conversations with CASTRO and is familiar with his voice. Thompson also was able to
identify that the individual using TT#20 was CASTRO based on a phone call that he listened to in
which CASTRO discussed “med call,” which is where CASTRO gets prescribed medication. SA
Rochester also compared the voice from the TT#20 calls with a recorded phone call from the prison
Inmate Ward Telephone System (IWTS) which is run by Global Tel Link (GTL). The call was placed
from CASTRO to his wife Lupe on 10/01/2018, at 10:16 am and lasted for 5 minutes. ‘SA Rochester
also believes CASTRO is the user of TT#20 based on his review of the intercepted calls.

'! The phone number associated with this telephone is (949) 523-1406.

12 The investigative team provided SSU Special Agent (SA) James Rochester with calls from
TT#21, (949) 523-1406. SA Rochester then compared those calls with recorded prison calls of LOPEZ
and determined that he was the same person using cellular phone number (949) 523-1406. Additionally,
in reviewing the downloaded and sent photographs from TT#21 received from textnow.com, there are
several photographs of LOPEZ that match his booking photographs, along with screenshot pictures with
his full name and prison included.

COMPLAINT AFFIDAVIT

 
 

oO CO ns HN

10
11
“12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 11 of 75

13. On May 3, 2019, Kings County Superior Court Judge Michael Reinhart authorized an
order to intercept wire and electronic communications over Target Telephone #22 (TT#22), KDCA
2019-006. The investigation revealed TT#22 was used by Michael ROCHA.!? On May 30, 2019,
Superior Court Judge Reinhart authorized an order to extend wire and electronic communication over
TT#22 for another 30 days, KDCA 2019-012.

14. On May 23, 2019, Kings County Superior Court Judge Michael Reinhart authorized an
order to intercept wire and electronic communications over Target Telephone #23 (TT#23), KDCA
2019-010. The investigation revealed TT#23 was used by Michael ROCHA. '*

15. On May 23, 2019, Kings County Superior Court Judge Michael Reinhart authorized an
order to intercept wire and electronic communications over Target Telephone #24 (TT#24), KDCA
2019-010. The investigation revealed TT#24 was used by Michael ROCHA. !°

16. On May 29, 2019, Kings County Superior Court Judge Michael Reinhart authorized an
order to intercept wire and electronic communications over Target Telephone #35 (TT#35), KCDA

2019-014. The investigation revealed TT#35 was used by Michael ROCHA.!°

 

'3 On April 12, 2019, the investigative team called TT#22, (559) 747-9799, while simultaneously
physically observing ROCHA. The investigative team observed ROCHA while he answered the phone
and had a brief conversation with a member of the investigative team. Additionally, ROCHA was
identified as the user of (559) 747-9799 after the investigative team submitted queries to law
enforcement databases and conducted open source internet research.

14 See footnote 15.

15 On May 13, 2019, ROCHA, using TT#22, had a telephone conversation with Raymond
LOPEZ, using (559) 280-0559. During the call, ROCHA told Raymond LOPEZ that ROCHA was
going to “hook up” a phone “‘cause that’s the phone [he] use[s] for all those guys.” Approximately
thirty minutes later, an incoming call was intercepted between TT#22 and TT#23; there was no content
on the call. Based on the previous conversation, I believe ROCHA was activating TT#23. On May 17,
2019, TT#24 sent a text message to Raymond LOPEZ, using (559) 280-0559. The body of the text
message read, “5596906245 new line whitey.” (559) 690-6245 is the number for TT#23 and “whitey” is
ROCHA’s moniker. On May 17, 2019, a call was intercepted between TT#23 and (559) 563-1307, used
by Rafael LOPEZ. During the call, Rafael LOPEZ asks ROCHA if Rafael LOPEZ can get a pound of
illicit narcotics on consignment with the understanding that Rafael LOPEZ would have the money to
pay the gang back in a “day or two.” Rafael LOPEZ then asked ROCHA to “call them” and ask if
Rafael LOPEZ could “get one.” ROCHA agreed. On the same date, a text message was intercepted
from TT#24 to TT#21, used by Raymond LOPEZ. The body of the text message read: “hulk wants to
know front.” Based on my training and experience, I know a “front” to be a phrase used in the drug
trafficking community to sell illicit narcotics on consignment. I believe ROCHA was following through
on his promise to Rafael LOPEZ to contact the gang to ask about getting Rafael LOPEZ a pound of
illicit narcotics. Based on all of the above evidence, I believe that ROCHA is the user of TT#23 and
TT#24.

16 On May 26, 2019, ROCHA, using TT#24, told LOPEZ, using TT#21, that ROCHA’s phone

COMPLAINT AFFIDAVIT 6

 
 

aN

“a HD SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 12 of 75

17. On May 31, 2019, Kings County Superior Court Judge Michael Reinhart authorized an
order to intercept wire and electronic communications over Target Telephone #38 (TT#38), KDCA
2019-015. The investigation revealed TT#38 was used by Ramon AMADOR.!”

18. The interception of communications over all targeted phone lines began shortly after each
respective order was signed and each order was valid for 30 days. |

PURPOSE AND STRUCTURE OF AFFIDAVIT

19. I submit this Affidavit to support my request for a criminal complaint alleging violations
of federal law and related arrest warrants. I have divided this Affidavit into three sections.

20. First, in the section captioned “Criminal Violations and Requested Arrest Warrants,”
I set forth the charges, names, and other identifying information regarding the individuals for whom I
am seeking arrest warrants (collectively referred to as the “defendants”.

21. Second, in the section captioned “Background of Investigating Agent,” I explain the
basis for my knowledge of the facts asserted in this Affidavit and my background, training, and
experience as it relates to this investigation.

22. Third, in the section captioned “Probable Cause,” I describe the facts and circumstances
that establish the probable cause necessary for this Court to issue the requested criminal complaint and
arrest warrants.

CRIMINAL VIOLATIONS AND REQUESTED ARREST WARRANTS
A. Charges
23. In the section below, I have listed each of the counts included in this Criminal Complaint

along with the defendants included in each count.

 

was going to “go out” on “the 26"” and that he was going to get a new one. On the same date,
approximately five hours later, ROCHA, using TT#24, sent a text message to LOPEZ, using TT#21.
The body of the text message read, “5594715339 new line for un old man.” (559) 471-5339.is the
number for TT#35.

'? On April 23, 2019, JUAREZ was observed meeting with an individual identified by the
surveillance team as Ramon AMADOR based on his photo from the California Department of Motor
Vehicles. Over the following days, JUAREZ made several phone calls indicating that he had met with
“Twist.” On April 27, a call was intercepted from TT#38 and TT#14, used by MONTES. During the
call, MONTES and the caller agree to meet the following morning. Later that night, a call was
intercepted from TT#13, used by JUAREZ, to TT#14, used by MONTES. During the call, MONTES
tells JUAREZ that he is going to meet “Twist” the following morning.

COMPLAINT AFFIDAVIT 7

 

 
 

oO Oo NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

- 28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 13 of 75

24. Count 1: Conspiracy to Possess with Intent to Distribute and Distribution of over 500
Grams of a Mixture Containing Methamphetamine, in violation of Title 21, United States Code,
Sections 846, 841(a)(1)—May 5, 2019, and May 15, 2019—Defendants Salvador CASTRO, Jr.,
Raymond LOPEZ, Jesse JUAREZ, Daniel JUAREZ, Michael ROCHA, Angel MONTES, Manuel
BARRERA, Manuel GARCIA, Joann BERNAL, and Ramon AMADOR.

25. Count 2: Possession with Intent to Distribute over 500 Grams of a Mixture Containing
Methamphetamine, in violation of Title 21, United States Code, Sections 846, 841(a)(1)—May 5, 2019,
and May 15, 2019—Defendants Salvador CASTRO, Jr., Raymond LOPEZ, Jesse JUAREZ, and
Michael ROCHA.

26. Count 3: Distribution of Over 500 grams of a Mixture Containing Methamphetamine, in
violation of Title 21, United States Code, Section 841(a)(1)—On May 15, 2019—Defendants Jesse
JUAREZ, Daniel JUAREZ, Michael ROCHA, and Raymond LOPEZ.

27. Count 4: Possession with Intent to Distribute Over 500 grams of a Mixture Containing
Methamphetamine, in violation of Title 21, United States Code, Section 841(a)(1)}—On May 15, 2019—
Defendants Manuel GARCIA and Joann BERNAL.

28. Count 5: Distribution of Over 50 Grams of a Mixture Containing Methamphetamine, in
violation of Title 21, United States Code, Section 841(a)(1)—On May 15, 2019—Defendants Jesse
JUAREZ and Angel MONTES.

29. Count 6: Possession with Intent to Distribute Over 50 grams of a Mixture Containing
Methamphetamine, in violation of Title 21, United States Code, Section 841(a)(1)}—On May 15, 2019—
Defendant Manuel BARRERA. |

30. Count 7: Distribution of Over 50 Grams of a Mixture Containing Methamphetamine, in
violation of Title 21, United States Code, Section 841(a)(1)— On May 24, 2019—Defendants Jesse
JUAREZ, Michael ROCHA, and Angel MONTES. .

31. | Count 8: Possession with Intent to Distribute Over 50 grams of a Mixture Containing
Methamphetamine, in violation of Title 21, United States Code, Section 841(a)(1)—On May 24, 2019—
Defendant Ramon AMADOR.

COMPLAINT AFFIDAVIT

 
 

oC ee NSN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 14 of 75

32. Count 9: Distribution of Over 50 grams of a Mixture Containing Methamphetamine, in
violation of Title 21, United States Code, Section 841(a)(1}—On May 31, 2019—Defendant Raul
LOPEZ.

33. Count 10: Possession with Intent to Distribute Over 50 grams of a Mixture Containing
Methamphetamine, in violation of Title 21, United States Code, Section 841(a)(1)—On May 31, 2019—
Defendant Rafael LOPEZ.

B. The Defendants

34. Salvador CASTRO Jr., also known as “The Old Man” is a high-ranking Nuestra
Familia gang member.!® He is currently incarcerated in Pleasant Valley.State Prison and regularly
conducts drug-trafficking activity from that location.

35. Raymond LOPEZ, also known as “NY” is a high-ranking Nuestra Familia gang
member. He is currently incarcerated in Pleasant Valley State Prison and regularly conducts drug-
trafficking activity from that location. His criminal history includes a prior “serious violent felony,”!? a
2013 felony conviction for Assaulting a Person with a Semi-Automatic Firearm.

36. Jesse JUAREZ, also known as “Mess,” also known as “Stress” is a Nuestra Familia
gang member, and the Street Regiment Commander for the Kings County regiment. His criminal history
includes a prior “serious drug felony,” a 2013 felony conviction for Possession with Intent to Distribute,
as well as a 2014 conviction for Possession of a Controlled Substance for Sale.

37. Daniel JUAREZ is a Norteno gang member, is the brother of Jesse JUAREZ, and
functions as a runner for the NF prison gang and suborganization, the Norteno criminal street gang.

38. Michael ROCHA, also known as “Whitey” is likely a Nuestra Familia gang member,
and regularly handles large amounts of narcotics and money at his residence.

39. Angel MONTES, also known as “Listo,” also known as “Jay” is at least a high-

ranking Norteno gang member, and possibly an N-Sol (i.e. a Nuestra Familia recruit, see below). His

 

18 The gang affiliation of the defendants is set forth more fully below.

19 See 21 U.S.C. §§ 841(b)(1)(A) and 960(b)(1) (setting forth statutory mandatory minimum
penalties for a defendant with qualifying predicate convictions). .

COMPLAINT AFFIDAVIT 9

 

 
 

oO CoO ns NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 15 of 75

criminal history includes a prior “serious violent felony,” a 2014 felony conviction for Assault with a
Firearm on a Person.

40. Rafael LOPEZ, also known as “Hulk” is at least a high-ranking Norteno gang member,
and possibly an N-Sol (i.e. a Nuestra Familia recruit, see below). His criminal history includes the
following prior drug trafficking convictions: a 2001 conviction for Possession of Marijuana for Sale, a
2009 felony conviction for Transportation of a Controlled Substance; a 2012 felony conviction for
Possession of a Controlled Substance for Sale; and a 2016 felony conviction for Possession of a
Controlled Substance for Sale.

41. Manuel GARCIA, also known as “Mugzy” is a Norteno gang member, and is
responsible to the Nuestra Familia for the Armona area. His criminal history includes a prior “serious
drug felony,” a 2010 felony conviction for Distribution of a Controlled Substance.

42. Joann BERNAL, also known as “Cotta” is the paramour of Manuel GARCIA, and
regularly participates with him in his drug-dealing activity.

43. Manuel BARRERA, also known as “Chacho” is a Norteno gang member, and is
responsible to the Nuestra Familia for the Kettleman City area.

44. Ramon AMADOR, also known as “Twist” is a Norteno gang member, and is
responsible to the Nuestra Familia for the Corcoran area. His criminal history includes a prior “serious
violent felony,” a 2011 felony conviction for Assaulting a Person with a Semi-Automatic Firearm with a
Gang Enhancement.

45. Raul LOPEZ, Jr. is a Norteno associate and a drug supplier for the Norteno criminal
street gang. His criminal history includes the following prior drug trafficking convictions: a 2005 felony
conviction for Possession of Marijuana for Sale, a 2009 felony conviction for Purchasing Narcotics for
Sale, a 2009 conviction for Possessing Controlled Substance for Sale, and a 2018 conviction for
Possession of Marijuana for Sale.

BACKGROUND OF INVESTIGATIVE AGENT

46. [am employed as a Special Agent with the Federal Bureau of Investigation (FBI). As

such, I am an “investigative or law enforcement officer” of the United States within the meaning of Title

18, United States Code, Section 2510(7), that is, an officer of the United States who is empowered by

COMPLAINT AFFIDAVIT 10

 

 
Oo Se NSN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 16 of 75

law to conduct investigations of and to make arrests for offenses enumerated in Title 18, United States
Code, Section 2516(1).

47. [have been a Special Agent with the FBI since February 2019. I received basic law
enforcement instruction at the FBI Academy from approximately September 2018 through February
2019. I have been assigned to FBI’s Safe Streets Task Force (SSTF) in Fresno, CA since February
2019. |

48. Prior to joining the FBI, I was a prosecutor at the Kane County State’s Attorney’s Office
in Kane County, Illinois from approximately November 2014 until September 2018. In that position, I
prosecuted offenses ranging from traffic infractions to felony-level batteries, drug offenses, burglaries,
and gang-related offenses, and as such have participated in numerous investigations of the same.

49. During the course of my employment, I have spoken with numerous other experienced
federal and state investigators who are familiar with the Norteno Street Gang enterprise.’’ I have also
reviewed legal documents and reports describing the Norteno Street Gang and its activities. Based on
these conversations and review of reports and other documents, and involvement in gang-related
investigations, I am aware of the Norteno Street Gang enterprise and the manner in which it operates.

50. I am familiar with the methods, language, structures, and criminal activities of street
gangs and transnational gangs, including Nortenos, operating in and through this judicial district. J am
familiar with street and leadership level extortion collection activities of these gangs. I am familiar with
the types and amount of profits made by narcotics smugglers and the methods, language, and terms
which are used to disguise the source and nature of the profits from their illegal narcotic dealings.

51. | Iknow from my training, experience, and the current investigation, that Nortenos utilize
cellular telephones and Facebook for communication within the gang in order to organize and plan the
gang’s criminal activities, including but not limited to assaults, violence, and drug sales. Additionally
Nortenos utilize these methods of communication to stay in contact with each other and to promote

Norteno business.

 

20 When I refer to “enterprise” in this affidavit, I am referring to “enterprise” as defined in Title
18 U.S.C. Section 1961.

COMPLAINT AFFIDAVIT 1]

 
RB LW

sa N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 17 of 75

52. During my monitoring and review of legally intercepted phone calls, text messages,
Facebook postings, and Facebook messages in this case, I have noted several slang terms used in
reference to illegally obtained items or illegally possessed items. The purpose of the use of slang during
phone calls, Facebook messages, and text messages is to obstruct law enforcement in their
investigations.

53. | Many Norteno members speak both English and Spanish, and I do not speak or
understand Spanish. Throughout this investigation, FBI linguists and certified Spanish speaking

members of the investigative team have assisted me in communicating with Norteno members,

witnesses, and Confidential Human Sources (CHS), as well as to review Facebook messenger

communications and court authorized telephone intercepts.

54. | It is my opinion, that all defendants named in this affidavit are either Norteno gang
members, or are associated with the Norteno Street Gang enterprise. This opinion is based on my
training, experience, knowledge of this investigation, and each individual meeting gang validation
criteria including, but not limited to: associating with known Norteno members, corresponding with
known Norteno members, writing about the Norteno Street Gang enterprise, photographs and messages
relating to the Norteno Street Gang enterprise on Facebook, the use of graffiti associated with the
Norteno Street Gang enterprise, and court authorized intercepted telephone phone calls and messages
discussing Norteno activity and business.

55. I make this affidavit, in part, based on personal knowledge derived from my participation
in this and past investigations and in part, upon discussion of facts and information developed by other
agents/detectives involved in this investigation. The information contained in this affidavit is based
upon my personal observations and training and, where noted, information related to me by other law
enforcement officers and/or agents.

56. The information set forth in this affidavit is not intended to detail each and every fact and
circumstance of the investigation or all the information known to me and other law enforcement
investigators. Rather, this affidavit serves to establish probable cause for the arrest of the above named

individuals.

12

COMPLAINT AFFIDAVIT

 

 
oOo Oo ss HD

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 18 of 75

Narcotics

57. Based on my training, experience, and consultation with other law enforcement officers, I
know:

58. Persons involved in the transportation, distribution, purchase, sale, and/or use of illegal
narcotics often use vague or ambiguous terms to describe controlled substances. Based on this
information I know the terms “powder,” “rock,” “crack,” “cream,” “hard,” “soft,” and “soda” are used to
describe cocaine base as defined in United States Federal Drug Enforcement Administration (DEA)
Schedule II. Any reference to powder, rock, crack, cream, hard, soft, or soda shall be considered
synonymous with cocaine base. °

59. Cocaine is a naturally derived central nervous system stimulant extracted and refined
from the Coca plant of South America. Cocaine is typically a white powder which is ingested by being
snorted, injected, or smoked. Powder cocaine can be smoked; however, due to the extreme temperatures
involved in the smoking process, this is a very inefficient method of ingestion as powder cocaine tends
to burn rather than vaporize.

60. Drug distributors commonly have in their possession (that is, on their person, at their
residence, and in areas under their control), firearms, including, but not limited to, handguns, pistols,
revolvers, rifles, shotguns, machine guns, silencers, and other weapons. Such firearms are used to
protect and secure drug distributors, their contraband, and property derived from drug distribution
proceeds. Such property may include, but is not limited to, narcotics and other dangerous drugs,
jewelry, narcotic paraphernalia, books, records, ledgers, and quantities of currency related to their drug
distributing activity.

61. Drug distributors often have on hand large amounts of currency in order to maintain and
finance their ongoing business. It has been my experience that large scale drug distributors often keep
large sums of currency, caches of drugs, financial instruments, precious metals, jewelry, automobiles,
and other items of value and/or proceeds of drug transactions, including evidence of financial
transactions related to obtaining, transferring, secreting, or spending large sums of money acquired from
engaging in the acquisition and distribution of controlled substances and/or analogues in their residence,

vehicles, safes, storage containers, and in other areas under their control.

COMPLAINT AFFIDAVIT 13

 
oo ns HN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 19 of 75

62. Drug distributors often utilize vehicles in which to transport and distribute controlled
substances and/or analogues to facilitate their distributing activities. Based on my training, background,
experience, conversations with other law enforcement officers, and the knowledge I have gained through
this investigation, I also know that distributors will also utilize vehicles as locations in which to store
controlled substances and/or analogues prior to distribution.

63. Individuals involved in the manufacture and/or distribution of controlled substances will
often use cellular telephones and/or pagers to further their criminal activity and maintain telephone bills
which reflect their calls which facilitate the distribution of controlled substances and/or analogues. By
answering telephones and returning pager calls, co-conspirators have been identified and additional
controlled substances and/or analogues have been seized.

64. Individuals who manufacture and/or distribute controlled substances often travel,
sometimes great distances, in order to acquire controlled substances and/or analogues or materials and
equipment to manufacture controlled substances and/or analogues.

65. Individuals involved in manufacturing and/or distributing controlled substances will often
conceal, store and transport controlled substances or materials used to manufacture controlled
substances and/or analogues in vehicles under their control. Often times, therefore, such individuals will
have several vehicles located on their premises. Some of these vehicles are often in various states of
repair, ranging from total abandonment and non-drivable to brand new. When checking with the
Department of Motor Vehicles, agents and law enforcement officers will often find that such vehicles
are registered in the name of other individuals. This is often the result of such individual’s attempts to
insulate themselves should the vehicles be found containing drugs or other contraband. Likewise, the
individuals identified above appear to work primarily from home and are required to utilize their
vehicles in order to travel to the various business locations.

Gangs

66. Through my training, experience, and consultation with other law enforcement officers, I
have learned that:

67. Individuals involved in criminal street gangs utilize various means and instruments to

recruit perspective members, communicate with established associates, and to promote and further their

COMPLAINT AFFIDAVIT 14

 
 

oO Oo ~~ DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 20 of 75

criminal activities. These means include those that are considered traditional: graffiti/tagging, hand
signs, open intimidation, etc.; as well as those more modern including, but not limited to, cellular / smart
phones (a platform for voice, text & instant messaging, and internet access), social networking websites
(i.e. Facebook, Twitter, Instagram, YouTube, etc:), and [rap] music, which can be distributed on a much
larger scale on sites such as You Tube and Sound Cloud.

68. Individuals involved in criminal street gangs often possess photographs or digital images
depicting: 1) themselves and fellow gang members posing and displaying gang hand signs, 2) gang
members or associates posing with weapons, 3) gang members or associates posing beside vehicles, 4)
gang members or associates posing at known gang affiliated locations and hangouts, and 5) gang
members and associates displaying tattoos of gang affiliation. Often these images are displayed on
internet websites and kept for long periods of time on digital media, cell phones, and computers.

69. Individuals involved in criminal street gangs often maintain or possess knowledge of the
current phone numbers, addresses, electronic mail addresses (email), social network links or
whereabouts of fellow gang members and or associates. Individuals involved with criminal street gangs -
often keep lists of the gang rosters and current membership or cliques. These lists often include gang
members’ monikers.

70. Individuals documented as, or associated with, criminal street gang members are
typically engaged in a variety of illegal activity and often possess weapons, including firearms and ~
ammunition to protect themselves.

PROBABLE CAUSE
Introduction to This Investigation

7i. In 2013, the Kings County Major Crimes Task Force conducted a six-month wiretap
investigation which led to the apprehension of seventeen Norteno criminal street gang members.
Thirteen firearms, methamphetamine, marijuana and heroin were also seized. The subjects arrested in
the operation were charged with crimes ranging from attempted murder, vehicle theft, arson, and
possession of a controlled substance for sale. After the investigation was complete, Norteno crime

subsided for a short period of time. Since 2014, an increase of violence, possession of guns, and

COMPLAINT AFFIDAVIT 15

 

 
 

21

22
23
24
25
26
27
28

 

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 21 of 75

possession and sale of narcotics has been observed among the Norteno criminal street gang within Kings
County. |

72. Based on the increase of gang-related crimes coupled with on-going homicide
investigations, the California Department of Justice, California Highway Patrol Special Operations Unit,
and Kings County Major Crimes Task Force initiated an investigation in October 2017 into Norteno
criminal street gang members functioning in Kings County under the authority of the Nuestra Familia
criminal prison gang. In March 2019, this investigative team began to collaborate with the Federal
Bureau of Investigation and began a state wiretap investigation into the Nuestra Familia prison gang and
the Norteno street gang enterprise in Kings County, CA.

73. As the investigation developed, it became clear that the Nortenos and Norteno associates
in Kings County reported to JUAREZ, a Street Regimental Commander for the Nuestra Familia prison
gang. In turn, investigators learned that JUAREZ reported to Raymond LOPEZ, who in turn reported
to Salvador CASTRO, Jr. Intercepts of JU AREZ’s phone, Raymond LOPEZ’s phone, and
CASTRO’s phone provided insight into the critical workings of the NF, and their conversations also
revealed an ongoing drug trafficking conspiracy. Within that ongoing conspiracy, investigating agencies
gathered evidence of Title 21, United States Code, Section 841(a)(1), Distribution and Possession with
Intent to Distribute Methamphetamine, and Title 21, United States Code, Section 846, Conspiracy to
Possess with Intent to Distribute and Distribute Methamphetamine.

Origins of the Nuestra Familia (Spanish for “Our Family”)

74. A brief description of the Hispanic prison gang, the Nuestra Familia (NF), is important
for understanding the criminal activities charged in this case.. The NF was organized in Folsom State
Prison in 1968. Its formation grew out of the abuse and victimization some Hispanic inmates were
suffering at the hand of the dominant Hispanic prison gang at the time, the Mexican Mafia. Most of the
original members of the NF were from Northern California. As the NF and Mexican Mafia engaged in a
bitter prison war, new prisoners from Northern California were recruited into the NF while Southern
California inmates joined the Mexican Mafia.

75. By the late 1970’s, after numerous prison riots and murders, the official dividing point

emerged between the gangs. Those inmates living north of the dividing line were known as Nortenos
: aN

COMPLAINT AFFIDAVIT 16

 
 

a

oO FHF ~~ WB MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 22 of 75

(Spanish for Northern) and aligned with the NF. Those inmates living south of the dividing line were
known as Surenos (Spanish for Southern) and aligned with the Mexican Mafia. Upon being committed
to prison a Norteno street gang member aligns with the NF, whereas a Sureno street gang member aligns
with the Mexican Mafia. Thus the Nortenos and Surenos are sworn enemies and have been for over 30
years.
Nuestra Familia Membership

76. While the Nuestra Familia is primarily a Chicano gang, membership sometimes extends
to other Latinos as well as non-Latinos. Members of the NF are considered to have taken a “blood oath”
to join the gang and are considered lifelong participants. NF members refer to each other as Carnal
(Spanish word for brother). NF members often use the image of a sombrero with a dagger as their gang
symbol.

Leadership

77. The Nuestra Familia (NF) is extremely well-organized witha formal, centralized
leadership structure and operates under a constitution. Traditionally, the NF leadership resides in
Pelican Bay State Prison and consists of three “generals”: the General Advocates Office (GAO), the
Street Regiment General (SRG) and the General of the Prisons “Pintas” (Spanish for prisons) (GOP).
These positions are three separate but equal offices. Each individual general is responsible for
overseeing and directing the affairs of their appointed office in furthering the NF as a criminal
organization. Each general is the ultimate authority within their appointed office. However, if an
individual general’s direction within his individual office could conceivably affect the entire NF, the
other offices (generals) are consulted. No independent office is above or beyond the expressed wishes
or demands of the “General Council.” |

Regimental Commander and Street Regimental Commander

78. All Carnals (NF members), whether in custody or out, fall under the authority of a
Regimental Commander (RC). An RC out of custody is referred to as a Street Regiment Commander
(SRC). The RC or SRC is responsible for a specific prison/unit and/or geographic area (regiment). The
RC or SRC is appointed by their individual general, General of Pintas (GOP) or Street Regiment

General (SRG). The RCs and SRCs are given the authority and right to enforce the orders and direction

COMPLAINT AFFIDAVIT 17

 
 

ae

oOo FSF NN DH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24.

25
26
27
28

 

 

 

Case 1:19-mj-00128-BAM Document 1 Filed 06/14/19 Page 23 of 75

of either the GOP or SRG in furthering the Nuestra Familia as a criminal organization. Not all RCs (or
SRCs) are NF members. The SRG can appoint an NF associate”! to the position. If an RC or SRC is not
an actual member of the NF, he is referred to as a Regimental Authority (RA) or Street Regimental
Authority (SRA).

79. The GOP or the SRG retains the power to replace any RC or SRC at any time. The RC’s
or SRC’s power and authority specifically pertains to his regiment. He does not have any authority over
other regiments or Carnals not within his regiment. RCs and SRCs have the authority to reprimand and
discipline anyone not acting properly or in violation of the NF constitution. However, if a Carnal feels
his RC or SRC has treated him unfairly, misused his power, or failed to represent the Nuestra Familia
properly (furthering the Nuestra Familia as a criminal organization), the Carnal has the right to be heard
by the General Advocate’s Office (GAO).

Nuestra Raza

80. | The Nuestra Raza (NR) is a branch of the NF and was first formed in the mid 1980’s. As
more and more members of the NF were identified and placed within Security Housing Units (SHU) it
became exceedingly difficult for the NF to continue to carry out their criminal activities. The NR was
created to assist the NF in effectively carrying out the criminal activities of the NF throughout the
California prison system.” The Nuestra Raza members refer to themselves as Norteno Soldado or “N-
Sol.” NR is a recruiting pool for the NF. The prospective member must be educated and evaluated in
NR training material. Once identified as a potential recruit, two NR members must sponsor the recruit
for membership. The recruit’s information will be forwarded to an NF member who must approve the
membership. Once approved by the NF member the recruit will be granted membership and will earn
the title “N-Sol.” A NF member, or Carnal, can bypass this process and grant NR membership to
individuals deemed worthy of the status. However, the NF member must report the membership to

fellow NF members.

 

21 Someone who is associated with the NF, but who is not yet a full-fledged member, such as an
N-Sol or a Norteno gang member.

22 Northern Structure (NS) is a term originated by the California Department of Corrections to
describe the Northern Hispanic inmates who identified as Nuestra Raza (NR).

COMPLAINT AFFIDAVIT 18

 
 

oO CO NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 24 of 75

Northerners/Nortenos (Soldados)

81. According to the most recent intelligence, the Nuestra Familia has disseminated, through
the use of filters, that the three titles are now; NF known as Carnal, Norteno Soldados (N Sol), and
Nortenos. Northern California Hispanic inmates who align themselves with the NF or NS are
considered Soldados (soldiers) for the NF. Soldados carry out the daily criminal activity of the NF and
regularly commit acts of violence in furtherance of the NF. A Norteno Soldado member has more
“status” within the NF than a Norteno. Status within the gang subculture is gained when a gang
member’s activity benefits the gang. Gang members are walking ambassadors of their gang and
anything they do reflects on the gang, especially if their activity is a result of their gang membership or
in association with the gang. Since Norteno Soldados are known NF associates, everything they do
reflects on the NF. Furthermore, upon release from prison, Norteno Soldado/Norteno gang members are
expected to continue to conduct criminal activities in furtherance of the NF and are prepped by NF
members on how to conduct business when they are released.

Hispanic Street Gangs:

82. The Nuestra Familia (NF) maintains control over most of California’s Norteno criminal
street gangs. By using their Street Regiment Commanders, NF gang leaders control the criminal
activities of thousands of Norteno gang members on the street from within the prison system. NF
leaders manage the systems for teaching recruits and collecting taxes from illicit gang activity and keep
an eye on everything from who gets killed to how guns are distributed among street soldiers (Soldados).
AS young Hispanics are cycled in and out of juvenile hall, county jail, and prison, they are literally
nurtured into a life of commitment to the NF, though it is a commitment that is enforced by a threat of
physical violence. As NF members are released from prison, they often parole to local communities
where they continue to conduct criminal activities on behalf of the gang. These NF members also
recruit new younger members and indoctrinate them with the NF way of life, extending NF control over
communities. Thus, many northern California Hispanic street gangs are controlled by the NF.

83. | Only certain members within the various northern Hispanic street gangs have direct

contact with NF members.. This limited chain of communication is important because certain criminal

COMPLAINT AFFIDAVIT 19

 
fb

Oo Foe NJ HDR NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 25 of 75

activities carried out by the various northern Hispanic street gangs may only be done when the acts have
been condoned and/or authorized by the NF. Besides receiving orders from the NF, the northern
Hispanic street gang members who are in direct contact with NF members are typically also responsible
for assuring that the gang collects “taxes” from narcotic transactions and other profitable criminal
endeavors. These members are tasked with forwarding the NF’s portions of the “taxes” collected. They
may also request various orders from NF members with respect to fellow street gang members. For
example, they can request “green lights,” to have someone “deemed,” or to have someone placed on
“freeze.” A “green light” means that an NF member has given permission to kill the individual with the
green light. Being “deemed” means a subject is no longer a Norteno and is subject to physical violence
at any time. Being placed on “freeze” puts a Norteno’s gang membership in limbo until they can be
investigated and cleared of an offense or punished for the offense.

84. Although there are numerous sub-gangs (subsets or cliques) of the Nortenos throughout
California, each of these cliques falls under the greater umbrella of the Norteno gang. By far the most
lucrative criminal activity for the various Norteno gangs and their primary source of income is the retail
distribution of illicit narcotics (i.e. methamphetamine, cocaine) although they also engage in a plethora
of other criminal endeavors.

Nortenos

85. | Norteno street gang members identify with the symbols XIV, X4, 14, and visual
depictions of 4 grouped dots. Fourteen refers to the 14th letter of the alphabet “N” which stands for
Norteno. The gang associates with the color red and the words “Norteno,” “Norte,” and “Northerner.”
Other symbols include a 5-point star, symbolizing the “North” star, and the Huelga bird, the symbol
used by the United Farm Workers association. It is believed that these two symbols (star and bird)
and/or the letters “SK” (“Sureno Killer” or “Scrap23 Killer”) must be earned through committing an

assault or murder on their sworn enemies, the Surenos.

 

3 The term “scrap” is a derogatory term used by a Norteno to describe a rival Sureno gang
member.

COMPLAINT AFFIDAVIT 20

 
 

So eo NN Oe HR WD YO eK

N N N N N N N N No — —_— — — —_ —_ —_ —_ _ —_
oN BN AW BP WD NBO KF ODO Oo eH NT DH A PP WD NY KF SO

 

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 26 of 75

Nortenos in Kings County

86. Since the early 1980’s, law enforcement in Kings County has been documenting several
different types of Norteno gangs in-and around the county. Currently, in Kings County there are
approximately 2,500 Norteno Street Gang members/associates, who can range in age from 12 years old
to 40 years old. All Norteno subsects get along and conduct their criminal activities together to enhance
the structure of the Norteno Street Gang enterprise as a whole and support the Nuestra Familia cartel.

87. | The approximately 2,500 Nortenos in Kings County all share the same sign (14), symbol
(Huelga Bird) and name (Nortenos). They also have engaged in a similar pattern of criminal activity.
Nortenos within Kings County have been convicted of homicide PC 187, attempted homicide 664/187,
PC 245 (a) (1) assault with a deadly weapon, PC 245 (a) (4) assault with deadly weapon likely to
produce great bodily injury, as well as many other crimes which are part of 186.22 (e) pattern of
criminal activity.

88. Kings County is comprised of four cities: Hanford, Lemoore, Corcoran, and Avenal and
four unincorporated communities: Armona, Stratford, Home Gardens and Kettleman. Each of these
cities and communities have a gang issue, however the most dominate gang in the county is the Norteno
Street Gang. The Nortenos within Kings County are broken up into subsects within each city.”* These
subsects report to a county-wide Norteno regiment,”> which in turn reports to the Nuestra Familia.

89. Each city in Kings County has its own subsect(s). Hanford has two subsects of Nortenos:
South Side Locs (SSL) and North Side Gangstets (NSG).”” Since the mid-1990s, SSL has had

approximately 394 members/associates documented although based on interviews with SSL members,

 

24 Tn addition, there are gang members within Kings County who only claim general Norteno
membership. Although many Nortenos do claim membership under a specific subsect, a Norteno gang
member may simply claim general membership in the Norteno criminal street gang. It is also not
uncommon to have a Norteno gang member of one subsect leave this group to join a different subsect.
Additionally, it is not uncommon for a Norteno gang member of a particular subsect to associate and
commit crimes with Norteno gang members of a different subset as they all show allegiance to the
Nuestra Familia. -

25 Te. MONTES
26 Te. JUAREZ

27 NSG is still present in the city of Hanford; however, the largest Norteno street gang in
Hanford—and within Kings County—is the SSL Norteno Street Gang.

COMPLAINT AFFIDAVIT 21

 
 

o 6 ss DW

10

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 27 of 75

the estimated number is much higher. NSG has approximately 34 documented members/associates.
Lemoore and the unincorporated area of Stratford are home to the Brown Pride Norteno (BPN). Since
the mid-1990s BPN has had approximately 359 members/associates documented. Corcoran has four
subsets of Nortenos: Corco Norte (CN), Varrio Perry Heights (VPH), North Side Locos (NSL), and
Mental For Life (MFL). Since the mid-1990s, CN has documented approximately 60
members/associates, VPH has had approximately 181 members/associates documented, and NSL has
documented approximately 26 members/associates. MFL has an unknown amount of members. As for
Avenal, the Avenal Varrio Lomas (AVL) originated there and claim it as their territory. Since the mid
1990’s, AVL has had approximately 267 members/associates documented.

90. Each unincorporated area of Kings County also has its own NF/Norteno subsect(s):
Armona, Home Gardens, and Kettleman City. Armona is claimed by the Armona Town Nortenos
(ATN). Since the early 2000s, ATN has had approximately 26 members/associates documented. Home
Gardens, which is located south of Hanford, is claimed by the Varrio Home Gardens (VHG). Since the
mid-1990s, approximately 147 Varrio Home Garden members/associates have been documented.”’ And
Kettleman City is claimed by the Kettleman City Nortenos (KCN). Since the mid-1990s approximately
71 Kettleman City Nortenos members/associates have been documented.

I!
HI
I!
Hil
///
M1
MH
MI
Ii!
Mf

 

28 VHG also has a close alliance with Hanford’s SSL subset.

COMPLAINT AFFIDAVIT 22

 
A S&- Ww N

oO eo NN DH

10 |)

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26 ||

27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 28 of 75

Conspiracy to Distribute and to Norteno Street Gang Leadership in Kings County

 

Castro

——> Power
—~— > Money

*Numbering is used to denote
hierarchy among peers

 

 

 

Uncharged Co-Conspirator v
(Money Launderer) Raymond Lopez — — — — >  Uncharged Co-Conspirator
(Money Launderer)

 

x \
\ "Clean" $

Wheel Vv
Dirty" $ \\ 7 Juarez
\ VZ, A

‘Rocha

l

|

Buffer

1. Montes (from Avenal)

Z iN

 

Armona Q) Ketteman 3) Ne enal Corcoran Lemoore (3-4) Hanford Stratford
. Garcia . Barrera 1. Amador 1. GM 1. DS [Vacant]
ER 2 a7? 2 nC 2. 77? 2. JB 2. RF
3. 29° 3. 2797 2. "Mt" 3 Q
4, 79? 79?

91. In Kings County, the NF maintains a hold on the Norteno street gangs though
communication from NF members incarcerated in Pleasant Valley State Prison (“Pleasant Valley”). Sal
CASTRO aka “The Old Man” is a high-ranking Nuestra Familia member,”? and is currently

incarcerated in Pleasant Valley. Based on the evidence uncovered by the investigation team to-date,

 

29 This may be inferred from the clearly-delineated power structure that surfaced from the
numerous calls intercepted between CASTRO and his associates. See, e.g., footnotes 30 and 42.
Additionally, this is also common knowledge in the law enforcement community based on previous
contacts with CASTRO.

COMPLAINT AFFIDAVIT 23

 
 

ao NN DO AH FF WD NY

\o

10
1
12
13
14
15
16

VW

18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 29 of 75

CASTRO is the highest-ranking Nuestra Familia member directly involved with the day-to-day criminal
activities in Kings County and Tulare County.

92. Raymond LOPEZ aka “NY” aka “Guilty” is also incarcerated in Pleasant Valley.
Raymond LOPEZ is also a high-ranking Nuestra Familia member, subordinate to CASTRO,*” and
functions as an accountant! and higher-level manager*”*? for the Kings County Norteno subsect of the
Nuestra Familia.

93. Jesse JUAREZ aka “Mess” aka “Stress” is directly subordinate to Raymond LOPEZ.**
JUAREZ is the SRC for the Kings County Norteno regiment,*° and communicates regularly with

Raymond LOPEZ regarding the distribution of illicit narcotics,** the state of JUAREZ’s account or

 

3° On April 23, 2019, at approximately 20:10 hours, an incoming call was intercepted from (949)
523-1406, a phone used by Raymond LOPEZ, to TT#13, a phone used by Jesse JUAREZ. Previously,
there was confusion about how CASTRO wanted to receive taxes from JUAREZ. In this call, LOPEZ
tells JUAREZ that LOPEZ spoke with CASTRO and that CASTRO just wants a list of the towns [in
Kings County] with how much they are producing in “monthlies” (i.e. revenue). This demonstrates that
CASTRO ultimately receives the proceeds generated by Kings County, and that CASTRO exerted
authority over LOPEZ in dictating how he wanted the funds to be sent to him. -

31 |.OPEZ appears to handle the higher-level financial aspects of the Kings County regiment.
On May 2, 2019, at approximately 19:36 hours, an outgoing call was intercepted from TT#13, a phone
used by JUAREZ, to (949) 523-1406, a phone used by Raymond LOPEZ. During the call, LOPEZ
and JUAREZ discuss the nature of the taxes and contributions made to the gang, and how JUAREZ
can explain the situation to some of the less-experienced members. JUAREZ states that their situation
is akin to that of being in a union and paying union dues. LOPEZ states that he keeps track of “every
dollar” contributed to the gang every month and that every area has a “quota” due each month which
gets “sent up” to the Nuestra Familia. Anything collected above that quota is put into a “bank” and kept
for the betterment of the gang. LOPEZ then gives the example of buying “straps” (guns) for gang
members after their area has had a “bad month.”

3? For example, JUAREZ gives LOPEZ accounts of where his line officers are stationed. See
footnote 39 below.

33 LOPEZ will also occasionally push jobs down to JUAREZ. For example, during the call
intercepted on May 2, 2019, at 19:36 hours, LOPEZ tells JUAREZ about a woman who recently told
LOPEZ about a possible robbery that the gang could commit. When he is done recounting the story,
LOPEZ asks JUAREZ if he would like to take the job. When JUAREZ assents, LOPEZ instructs him
to coordinate the job with the woman, and says that he will be putting her in touch with JUAREZ.

34 On April 26, 2019, at approximately 17:09 hours, an incoming call was intercepted from (949)
523-1406, a phone used by Raymond LOPEZ, and TT#13, a phone used by JUAREZ. LOPEZ had
called approximately five minutes earlier to ask JUAREZ to go somewhere and pick something up.
During this call, he asked if JUAREZ had left yet. JUAREZ said he had not. LOPEZ then essentially
tells JUAREZ to leave “right now,” gives him directions to the location, and then tells JUAREZ to let
LOPEZ know when JUAREZ arrives. JUAREZ agrees. This demonstrates the flow of power
between Raymond LOPEZ and JUAREZ; clearly, JUAREZ is the subordinate.

35 See, e.g., footnotes 31, 39, and 40.

36 For example, on April 24, 2019, at approximately 12:27 hours, an incoming call was
intercepted from (949) 523-1406, a phone used by Raymond LOPEZ, and TT#13, a phone used by

COMPLAINT AFFIDAVIT 24

 
 

ee Ww bd

oOo FSF NH DW NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 30 of 75

“bill” with the Nuestra Familia,?’ and general accounting matters.*® Additionally, JUAREZ
communicates directly with Raymond LOPEZ on a regular basis regarding the placement of “line”

”39 and regarding general management of the county.”

officers or “bosses
94. Michael ROCHA is JUAREZ’s peer, and also communicates with and is subordinate to
Raymond LOPEZ regarding distribution of drugs and transfer of income from the Nortenos at the street
level to the Nuestra Familia.*! ROCHA appears to function as a vault for the Nuestra Familia and
generally does not command the line officers‘on a day-to-day basis. Taxes and monetary proceeds

going up the chain regularly pass through ROCHA;” by the same token, he prepares incoming drugs

for distribution and consumption at his residence, as well.*? The investigative team has been unable to

 

JUAREZ. During the call, JUAREZ asked LOPEZ if JUAREZ could give “a pound” to GARCIA.
LOPEZ blesses the transaction.

37 Numerous calls were intercepted between JUAREZ and Raymond LOPEZ’s phones
regarding this topic, including calls on April 23, 2019, at approximately 17:19 hours; April 24, 2019, at
approximately 12:27 hours and 16:36 hours; April 27, 2019, at approximately 12:35 hours; and April 28,
2019 at approximately 18:25 hours.

38 For example, see footnote 31 above.

39 On April 23, 2019, at approximately 20:10 hours, JUAREZ told LOPEZ that most of his
productivity comes from Hanford, that he has three officers in Kettleman City, and that he has three to
four officers in Lemoore. On April 24, 2019, at approximately 12:37 hours, JUAREZ tells LOPEZ that
D.S: is assigned to Hanford, that Manuel BARRERA is assigned to Kettleman City, that F.Q. is
assigned to Hanford, that R.F. is assigned to Hanford, and that Manuel GARCIA is assigned to Armona.
Additionally, JU. AREZ tells LOPEZ that MONTES is in Avenal.

40 On April 22, 2019, at approximately 12:56 hours, an incoming call was intercepted from (949)
523-1406, a phone used by Raymond LOPEZ, and TT#13, a phone used by JUAREZ. During the call,
LOPEZ tells JUAREZ that there is not a cap on the number of line officers that can be assigned in a
county, and then gives JUAREZ a pseudo-tutorial on how to run the line officers beneath him. LOPEZ
also told JUAREZ on April 23, 2019, at approximately 20:10 hours that it is JUAREZ’s responsibility
to monitor the “productivity” of his line officers.

41 On April 28, 2019, at approximately 18:25 hours, an incoming call was intercepted between
LOPEZ and JUAREZ. During the call, LOPEZ tells JUAREZ that LOPEZ is going to have Michael
ROCHA send a “nine-pack” (i.e., nine ounces of an illicit narcotic) to JUAREZ. This demonstrates that
Raymond LOPEZ has the power to order ROCHA to open the stash to distribute drugs.

42 On May 2, 2019, at approximately 11:41 hours, an incoming call was intercepted between
TT#13, a phone used by JUAREZ, and (707) 300-7958, a phone used by CASTRO. During the call,
JUAREZ tells CASTRO that JUAREZ has to drop off some feria (money) at Whitey’s (ROCHA’s)
from the work (drugs). CASTRO then tells JUAREZ to find another spot (stash house).

43 On April 23, 2019, at approximately 17:15 hours, an outgoing call was intercepted from
TT#13, a phone used by JU AREZ, to TT#22, a phone used by ROCHA. During the call, JUAREZ
tells ROCHA that JUAREZ wants another “Qp” (quarter pound of illicit narcotics) for his “dude out in
Corcoran who wants another one.” Additionally, on May 7, 2019, at approximately 22:15 hours, an
outgoing call was intercepted from TT#22, a phone used by ROCHA, and TT#13, a phone used by
JUAREZ. During the call, JUAREZ tells ROCHA that “Ben” is going to tell ROCHA to give

COMPLAINT AFFIDAVIT 25

 
oOo Co NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 31 of 75

determine whether ROCHA is an NF member, N-Sol, or “just” a Norteno gang member. At the very
least, he is an NF associate.

95. JUAREZ has several “buffers’“* between himself and the line officers that report to
him from their individual areas. Angel MONTES aka “Listo” aka “Jay” is JUAREZ’s immediate right-
hand man,“ and regularly receives orders from JUAREZ.*” MONTES is likely an N-Sol, but may

 

JUAREZ a nine-pack (nine ounces of an illicit narcotic). ROCHA then says that he has one ready to
go, and JUAREZ confirms that ROCHA has already prepared it properly for distribution and/or
consumption.

44 On April 19, 2019, at approximately 23:20 hours, a series of text messages was intercepted
between TT#13, used by JUAREZ, and (559) 836-7360. The investigative team identified the user of
(559) 836-7360 as Rudy Zamora on this occasion. The body of the text messages read: “Hey roo do me
a favor ok.dont say nothing bout me to anyone .they all deal with the homie Jay..osito talks to Jay also..1
know u so I’m giving u the free room to get at me personally but no one els.” Zamora responds, “Yes
sir.” In this context, “Jay” refers to Angel MONTES. On April 22, 2019, at approximately 22:50
hours, an incoming call was intercepted from (707) 300-7958, a phone used by CASTRO, and TT#13, a
phone used by JUAREZ. During the call, JUAREZ tells CASTRO that JUAREZ “got with the homie
already that I have as a buffer, that’s my go-to guy, my second or whatnot. I have him dealing with all
the homies that I don’t know personally, and I am dealing with the guys I know personally .. . I know
they’re gonna keep their mouths corked, like they are not going to say nothing.” Additionally, on May
3, 2019, at approximately 12:03 hours, an incoming call was intercepted from (949) 523-1406, a phone
used by Raymond LOPEZ, and TT#13, a phone used by JUAREZ. During a previous call, LOPEZ
told JUAREZ about a woman who is informing the gang of a robbery it could commit. In this call,
LOPEZ is telling JUAREZ that LOPEZ spoke with the woman again, and is telling JUAREZ to
coordinate with this woman. JUAREZ tells LOPEZ that “I'll probably have my buffer talk to her. Ya
know, my second?” All of these calls demonstrate that JUAREZ is using Angel MONTES to shield
himself from the possible criminal ramifications for his actions.

5 In acall intercepted on May 24, 2019, at approximately 12:37 hours, JUAREZ and LOPEZ
speak about the quantity of drugs that are circulating in the county. When referring to the Nortenos who
manage each city or area of responsibility (Hanford, Lemoore, etc.), JUAREZ refers to them as his “line
dudes.”

46 See footnote 44. Also, on May 2, 2019, at approximately 11:41 hours, an incoming call from
(707) 300-7958, a phone used by CASTRO, to TT#13, a phone used by JUAREZ, was intercepted.
During the call, JUAREZ tells CASTRO that JUAREZ had told MONTES that JUAREZ was going
to leave a decision up to MONTES, because MONTES was JUAREZ’s “guy out there.” JUAREZ
also told MONTES to use his best judgment, that JUAREZ trusted MONTES, and that JUAREZ
knew that MONTES would make a good decision. Additionally, on May 13, 2019, at approximately
20:47 hours, an outgoing call was intercepted from TT#13, a phone used by JUAREZ, and (949) 523-
1406, a phone used by Raymond LOPEZ. During the call, Raymond LOPEZ tells JUAREZ that
Raymond LOPEZ and CASTRO think that it was best for JUAREZ to have Rafael LOPEZ as
JUAREZ’s backup just in case something were to happen to JUAREZ. JUAREZ tells Raymond
LOPEZ that he has decided to have MONTES “get things done” because MONTES has a good
attitude, has an education, and “knows what time it is.” JUAREZ then says that he wants MONTES to
be his backup, but that both MONTES and Rafael LOPEZ are the backups.

*7 On April 26, 2019, at approximately 19:41 hours, an outgoing call was intercepted between
TT#13, a phone used by JUAREZ, and (559) 471-8140, a phone used by Angel MONTES. During the
call, while talking about MONTES visiting Lemoore and about gang taxes, JUAREZ tells MONTES
to tell Osito to come up with “more than 100.” In this context, JUAREZ is ordering MONTES to order
a Norteno line officer, J.B., to pay more than $100 in taxes to the gang that month. Later on in the call,

COMPLAINT AFFIDAVIT 26

 
aN

, © o ~ nN wn

10

11.

12
13
14
15
16
17
18
19
20
21
22
23
24

25

26
27
28

 

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 32 of 75

“Just” be a Norteno who is being groomed to become an N-Sol. Rafael LOPEZ aka “Hulk” also acts as
a buffer for JUAREZ, although it appears that this transpired relatively recently,** that he is the second
choice,*? and that he is not being given as many management-related tasks as JUAREZ gives
MONTES. In this respect, it appears that MONTES has more political clout than Rafael LOPEZ, and
makes it less likely that Rafael LOPEZ is an N-Sol.
96. | Beneath MONTES and Rafael LOPEZ are the line officers for individual areas in Kings
County.
If
Mf
HM!
Il
If
Hf
M1
Mf
MI
MI
If
M1
M1

 

JUAREZ tells MONTES to “get on the guys” from Lemoore and “Kettles.” In this context, “Kettles”
means “Kettleman City.” Here, JUAREZ is again telling MONTES to tell the line officers to come up
with their taxes, and also demonstrates the authority MONTES exerts (as JUAREZ’s proxy) over them,
as well. See also footnote 51.

48 On April 15, 2019, at approximately 19:39 hours, an incoming call was intercepted from (559)
816-3625, a phone used by S.L. to TT#6, a phone used by J.B., a Norteno line officer. During the call,
J.B. told LOPEZ that “the new person I report to is that fool MONTES from Avenal.” Additionally, on
April 28, 2019, at approximately 17:43 hours, an outgoing call was intercepted from TT#13, a phone
used by JUAREZ, to (949) 523-1406, a phone used by Raymond LOPEZ. During the call, JUAREZ
tells LOPEZ that the current “homie under” JUAREZ is “the one that [JUAREZ] swapped out with

Rojo.”
49 See footnote 46.

COMPLAINT AFFIDAVIT 27

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 33 of 75

97. The current line officers for Hanford are D.S.,°° R.F,”>! and F.Q.*? All three take orders
directly from MONTES,”™ and all three appear to be involved in tax collection and monetary

contributions from gang members.”*
98. The current line officer for Lemoore is G.M.>* JUAREZ recently placed G.M. in

Lemoore” after another line officer in Lemoore, J.B., vouched for him?’ and Raymond LOPEZ

 

50 See footnote 39.
>! See footnote 39.
52 See footnote 39.

°3 On April 25, 2019, at approximately 20:57 hours, a series of text messages was intercepted
between TT#14, a phone used by MONTES, and (559) 362-5076, a phone used by D.S. The body of
the initial text message from MONTES read: “I sent that to the boy get at him and let him know what’s
going on bro.” D.S. then responds: “Ok will do.” This demonstrates that MONTES gives orders to
D.S., as he is ordering him to “get at” “contact” in this context) someone, and that D.S. is subordinate
to MONTES, as he assents to the order. On April 29, 2019, at approximately 06:15 hours, an outgoing
text message was intercepted from TT#14, a phone used by MONTES, to (559) 589-4156, a phone used
by R.F. The body of the text read: “Don’t forget that i.r 5593625076 and get at chuco and ask about the
money. If not get at gordo.” This text message demonstrates that MONTES gives orders to R.F., as
he’s telling him to “get at” (“remind” in this context) other gang members about the money they owe the
gang. On May 2, 2019, at approximately 11:41 hours, an incoming call was intercepted from (707) 300-
7958, a phone used by CASTRO, to TT#13, a phone used by JUAREZ. During the call, CASTRO
asks JUAREZ how things were in Hanford. JUAREZ responded that he had MONTES go “hit up the
homie Monster” when MONTES went to.take drugs to another Norteno. This demonstrates that F.Q.,
whose moniker is “Monster,” is subordinate to MONTES, and that MONTES is used by JUAREZ to
exert JUAREZ’s authority in the county.

>4 On April 24, 2019, at approximately 19:08 hours, an incoming call was intercepted from (559)
362-5076, a phone used by D. S., to TT#13, a phone used by JUAREZ. During the call, JUAREZ tells
D.S. that D.S. has “three days to gather everyone’s contributions out there.” D.S then says he
understands and begins listing the names of gang members who owe the gang money. Here,
“contributions” means “taxes.” With respect to R.F., See footnote 53. On April 29, 2018, at
approximately 21:25 hours, an incoming call was intercepted from (949) 523-1406, a phone used by
Raymond LOPEZ. During the call, JUAREZ told LOPEZ that JUAREZ had told F.Q. “to go around
and pick up [taxes] from everyone [F.Q.] knows” in Hanford.

°° On April 22, 2019, at approximately 22:50 hours, an incoming call was intercepted from (707)
300-7958, a phone used by CASTRO, to TT#13, a phone used by JUAREZ. During the call, JUAREZ
tells CASTRO that “the homie Rocky, from Lemoore,” (Rocky is G.M.’s moniker) is “on board” and
that JUAREZ sent G.M.’s name to Raymond LOPEZ “Just to see if anybody knows him ‘cause I really
didn’t’ know him.”

6 On May 24, 2019, at approximately 19:38 hours, an incoming call was intercepted from (559) .
904-5675 to TT#14, used by MONTES. The investigative team identified the user of (559) 904-5675 as
G.M., as he identified himself during calls with other target telephones and is also the listed subscriber
by his cellular phone service provider. During the call, MONTES told G.M. that G.M. was the line
officer for Lemoore, that J.B. would now report to G.M., and essentially that G.M. was now responsible
for all of the duties associated with being a line officer, including collecting taxes.

7 On April 20, 2019, at approximately 13:08 hours, an outgoing call was intercepted from TT#6,
a phone used by J.B., to TT#I4, a phone used by MONTES. During the call, the parties discuss how
certain taxes will be collected. J.B. tells MONTES that his ‘ ‘primo, Rocky” was the one J.B. was telling

COMPLAINT AFFIDAVIT 28

 

 
 

-

oO 6® ~T HN GN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 “Page 34 of 75

conducted a background investigation on him in the prison system.>® It appears that J.B. still maintains a |

°9 There are at least two other

relationship with G.M., however, and may still act as a mentor of sorts.
officers assigned to the Lemoore area, however at this time the investigative team has been unable to
determine their identities.

99. The current ranking line officer assigned to Corcoran is Ramon AMADOR, aka “Twist”
aka “Twisted.”©! AMADOR is in direct communication with MONTES” and also directly |
communicates with JUAREZ.°
/f
//!

Ml

 

MONTES about, and that they are both in Hanford.

8 On April 22, 2019, at approximately 12:56 hours, an incoming call was intercepted from (949)
523-1406, a phone used by Raymond LOPEZ, to TT#13, a phone used by JUAREZ. During the call,
LOPEZ tells JUAREZ that LOPEZ asked several people in the yard about “him,” and that those
people said “he” was a “good homie” and would do anything that the gang needs him to do. It is clear
they are talking about G.M., as LOPEZ then says “Yeah, that dude Rocky.”

. » On April 27, 2019, at approximately 11:01 hours, a series of text messages was intercepted
betweenTT#14, a phone used by MONTES, and TT#6, a phone used by J.B. During the conversation,
MONTES asks if Rocky got his share of the taxes in. J.B. responds that he received half of G.M.’s
share, and that G.M. is going to come drop off the other half. This reinforces the idea that G.M. is a line
officer, in that he is now responsible for a share of taxes. However, he is giving those taxes to J.B.,
which indicates that J.B. may play a mentorship-type role in G.M.’s current position.

69 See footnote 39.

6! On May 5, 2019, at approximately 17:15 hours, an incoming call was intercepted from (707)
300-7958, a phone used by CASTRO, to TT#13, a phone used by JUAREZ. During the call,
CASTRO asks JUAREZ how “Twist” and Corcoran were doing. JUAREZ responds that “Twist” was
doing really well and was not giving JUAREZ any problems and that — for that reason — JUAREZ lets
AMADOR “do his thing.” JUAREZ also told CASTRO that AMADOR has “three guys out there
helping out.” This demonstrates that AMADOR is the line officer for Corcoran, and that he has other
Norteno gang members helping him.

6 On May 9, 2019, at approximately 19:05 hours, an outgoing call was intercepted from TT#14,
a phone used by MONTES, to (559) 396-9785, a phone used by AMADOR. During the call,
AMADOR tells MONTES that there is a Norteno in Hanford who wants to turn in taxes, and then asks
MONTES to whom this other Norteno should turn in his money. MONTES tells AMADOR to give
MONTES the other Norteno’s number, and MONTES will have someone get ahold of him.

On April 23, 2019, at approximately 20:10 hours, an incoming call was intercepted from (949)
523-1406, a phone used by Raymond LOPEZ, to TT#13, a phone used by JUAREZ. During the call,
the parties speak about different resources that could be used for the betterment of the gang. JUAREZ |
tells LOPEZ that he had just spoken with AMADOR regarding two “pads” (i.e. residences) that the
gang could use.

COMPLAINT AFFIDAVIT 29

 
eo HSH NN DB WN FS

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 35 of 75

100. Initially, the line officer role in Avenal was filled primarily by H.G.™ and secondarily by
J.V.© H.G. communicated directly with MONTES regarding distribution of drugs,” collection of
taxes,®” and recruitment.°® J.V. was relatively new to the regiment, and reported to H.G.® However, due
to a recent change, J.V. was promoted to line officer of Avenal and H.G. was demoted to being his

second-in-command.”°

101. The line officer in Kettleman City is Manuel BARRERA aka “Chacho.””! BARRERA

communicates directly with MONTES regarding the distribution of illicit narcotics,” but also

 

64 On May 5, 2019, at approximately 14:29 hours, an incoming call was intercepted from TT#19,
a phone used by H.G., to TT#14, a phone used by MONTES. During the call, H.G. tells MONTES that
H.G. is “trying to get everything situated in Avenal,” but also that nobody is willing to “help out” in
Avenal. H.G. then states that if H.G. could just get his hands on drugs he would sell them himself.

6 On May 2, 2019, at approximately 14:15 hours, an outgoing call was intercepted from TT#14,
a phone used by MONTES, to TT#19, a phone used by H.G. During the call, MONTES tells H.G. that
“Little D [is] on, alright? He’s on. He reports to you, fool. And, um, if you don’t already have his
number, I got his number.” Little D. is J.V.’s moniker. MONTES then tells H.G. to go over the
“policies” with J.V. that MONTES had previously given H.G.

6 During the call mentioned in footnote 65, MONTES also tells H.G. that if H.G. and J.V. need
“work (i.e. drugs), they should contact MONTES and MONTES will figure out a way to get it to them.

67 On April 20, 2019, at approximately 22:24 hours, a series of text messages was intercepted
between TT#14, a phone used by MONTES, and (559) 572-9337, a phone used by H.G. The body of
the initial text sent by MONTES read: “Be sure all dues and contribution are ready for pick up
tomorrow my boy.” H.G. responded the following morning at approximately 08:43 hours by texting:
“Yes sir.. I got everything just waiting on a feed back from the homie..” Here, “dues and
contribution[s]” means “taxes.” MONTES is telling H.G. to have the taxes ready to transfer to
whomever is picking them up for the Nuestra Familia.

68 During the call mentioned in footnote 39, MONTES also tells H.G. that “all the little homies”
look up to H.G. and J.V. because of “who they are” and because of “what they’ ve done,” and that they
should use this to “bring people in.” MONTES is telling H.G. that H.G and J.V. should use their
standing with the Norteno street gang to recruit new gang members.

69 See footnote 65.

7 On May 26, 2019, at approximately 20:00 hours, an outgoing call was intercepted from
TT#14, used by MONTES, to TT#33, used by J.V. During the call, MONTES tells J.V. that he and
H.G. are going to switch positions, that H.G. will now report to J.V., and that MONTES is going to only
communicate with J.V. from this point forward and not with H.G.

7! See footnote 39. Also, on April 22, 2018, at approximately 22:50 hours, an incoming call was
intercepted from (707) 300-7958, a phone used by CASTRO, to TT#13, a phone used by JUAREZ.
During the call, JUAREZ tells CASTRO that he “put on Chacho out there in Kettleman.”
Additionally, on April 23, 2019, at approximately 16:53 hours, an incoming call was intercepted from
(707) 300-7958, a phone used by CASTRO, and TT#13, a phone used by JUAREZ. During that call
JUAREZ tells CASTRO that “Gato” took narcotics to “Chacho” in Kettleman.

? On April 23, 2019, at approximately 19:55 hours, a series of text messages was intercepted
between TT#14, a phone used by MONTES, and (559) 572-5840, a phone used by BARRERA. The
initial text by BARRERA read: “Ay bro it’s me I got those 2 bottles of clear you asked for. Holla at me
let me know when you can get them.” MONTES responds approximately 20 minutes later by texting

COMPLAINT AFFIDAVIT 30

 
 

oOo oOo NS DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 36 of 75

occasionally communicates with other high-ranking Nuestra Familia members when organizing a drug
transaction.”> There are three people assigned to the Kettleman City regiment,’ however, the
investigative team has not yet been able to determine identities of the other two individuals.

102. The line officers assigned to Armona are Manuel GARCIA aka “Mugzy”” and E.R.7°
They both appear to be relatively new to the position.”” Both GARCIA” and E.R.” communicate
directly with MONTES; however, E.R.’s direct superior is GARCIA.®°

103. It does not appear that Nuestra Familia has assigned a dedicated line officer to the Home
Gardens area.
Mf
HH

 

“Where can I pick them up.” A minute later, BARRERA replies by texting: “I’m in visa right now bro
idk if you want to come all the way out here if not ask osito to come tomorrow.” “Clear” is slang for
methamphetamine. “Holla at me” means “contact me.” “Visa” means “Visalia.” “Idk” is slang |
commonly used for the phrase “I don’t know.” Here, BARRERA is telling MONTES that BARRERA
has some methamphetamine to transfer to MONTES. MONTES and BARRERA then begin to arrange
how BARRERA is going to get it to MONTES.

® On April 28, 2019, at approximately 15:42 hours, an outgoing call was intercepted from
TT#14, a phone used by MONTES, and (559) 572-5840, a phone used by BARRERA. During the call,
BARRERA tells MONTES that someone named “Cuete” had ordered BARRERA to transfer some
money to F.Q. MONTES said that this arrangement was fine as long as it was Cuete and not F.Q. who
was telling BARRERA to do this. The investigative team has not yet been able to identify “Cuete.”

7 See footnote 39.
™ See footnote 39.

© On April 23, 2019, at approximately 20:03 hours, an outgoing call was intercepted from
TT#14, a phone used by MONTES, to (559) 362-6328, a phone used by E.R. During the call,
MONTES tells E.R. that GARCIA “has something in the works and [E.R. is] going to be working
hand-in-hand with him” on that project. MONTES also tells E.R. that “whatever [GARCIA] asks,
man, just be on it because [GARCIA is] a real sharp dude.”

7 On May 12, 2019, at approximately 14:12 hours, an outgoing call was intercepted from
TT#H14, a phone used by MONTES, to TT#16, a phone used by GARCIA. During the call, GARCIA
answers the phone by saying “Who this?” MONTES then identifies himself as “Angel,” says he is from
“Visa” (i.e. Visalia), and then tells GARCIA that “they” said that GARCIA should be expecting
MONTES’ call. This indicates that this is the first time that MONTES and GARCIA have spoken, at
least over the phone. Additionally, in the call referenced in footnote 76, it is clear that E.R. is being put
into a new position as well.

78 See footnote 77.
” See footnote 76.

80 This is clear from the context of footnote 76. When MONTES also tells E.R. “whatever
[GARCIA] asks, man, just be on it,” he is telling-E.R. to follow GARCIA’s orders.

COMPLAINT AFFIDAVIT

 

 
N

oOo SN DBO HOH Ee WY

10
1]
12
13
14
15
16
17
18
19
20

21,

22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 37 of 75

Criminal Activities of the Defendants
Counts 1 and 2: Between May 5, 2019, and May 15, 2019, Salvador CASTRO, Jr., Raymond LOPEZ
Jesse JUAREZ, and Michael ROCHA possessed with intent to distribute ten pounds of
methamphetamine.

104. On May 5, 2019, at approximately 17:15, an incoming call was intercepted from (707)
300-795 8, used by CASTRO, to TT#13, used by JUAREZ. During the call, JUAREZ reports to
CASTRO that “everybody is asking for water” and that “nobody’s got that.” CASTRO responds that
they should be getting some shortly, and confirms this with JUAREZ. CASTRO then says that
CASTRO will speak with “NY” about it to see “what’s going on.”

105. Based on my training and experience, I know that “water” is a term used by drug dealers
and drug traffickers to refer to methamphetamine. In this call, JUAREZ is telling CASTRO that
methamphetamine is in high demand, but that the gang does not currently have any of it to sell.
CASTRO then says that he will speak with Raymond LOPEZ about it, implying that Raymond
LOPEZ is in contact with the drug source.

106. Later on that day, an incoming call was intercepted from (559) 280-5365, used by Daniel
JUAREZ, to TT#22, used by ROCHA. The following is a transcription of the pertinent portions of the
call: |
D. JUAREZ: Nothing yet?

ROCHA: Nope.

D. JUAREZ: No?

ROCHA: Nothin’.

D. JUAREZ: Ok-

ROCHA: I haven’t heard nothin’.

D. JUAREZ: Aight-

ROCHA: I don’t know tonight or tomorrow — I’m not sure, whenever they call me.

D. JUAREZ: Ok man.

 

COMPLAINT AFFIDAVIT 32

 

 
 

No

o Se NY Dn OH Fe WD

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 38 of 75

107. Based on my training and experience, and my knowledge of the investigation, I believe
D. JUAREZ is asking ROCHA if ROCHA has heard anything from the drug source. ROCHA says
that he has not heard anything, and that he will not know until they call him.

108. The next day, on May 6, 2019, at approximately 22:48 hours, an outgoing call was
intercepted from TT#22, used by ROCHA, to TT#13, used by JUAREZ. During the call, ROCHA says
that he spoke with another uncharged co-conspirator, who informed him that “it should be tomorrow.”
The parties then speak about how that means that it might come the next day, and JUAREZ says this is
becatise “they have to let it sit, too.” The parties then talk about how “it’s been slow” and JUAREZ says
that “the homies gotta wait.” JUAREZ then says, “Well, I mean ‘go without,’ you know? Like .
finances.” ROCHA responds, “Yeah, yeah, I know.” |

109. Based on my training and experience, I know that methamphetamine is originally a
powder that is mixed with a solvent such as acetone. When the mixture is allowed to sit and the solvent
evaporates, the methamphetamine left forms into crystals (hence the name “crystal meth’), which is the
preferred method of consumption for many users of this illicit narcotic. In this call, the parties are
talking about how the methamphetamine may come the next day, but it may also take longer depending
on how long it takes the drug source to prepare the crystal methamphetamine shards by letting the
mixture sit so the solvent can evaporate. They then talk about how their gang members have lacked
methamphetamine to sell and therefore have been unable to make money (i.e. “it’s slow”).

110. On May 8, 2019, at approximately 19:04 hours, an incoming call was intercepted from
(949) 523-1406, used by Raymond LOPEZ, to TT#13, used by JUAREZ. During the call, Raymond
LOPEZ says that he has been “working on getting the work again, but there was a delay coming over
here. But it should be [inaudible].” JUAREZ responds that everyone has been asking about it, “like
every day.” Raymond LOPEZ states that he is “on it,” that he’s “gonna see the homie in the morning,” —
and that “hopefully [they’ll] get it done tomorrow or the next day.”

111. Based on my training and experience, I know that “work” is a term commonly used by
drug dealers and drug traffickers to refer to illicit narcotics. Based on my knowledge of this
investigation, I believe that Raymond LOPEZ is telling JUAREZ that there was a delay on the drug
source’s end in getting the methamphetamine to Kings County: Raymond LOPEZ also tells JUAREZ

COMPLAINT AFFIDAVIT 33

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 39 of 75

that he is going to talk to his drug source connection the following morning, and will hopefully arrange
to get the methamphetamine to Kings County by that day or the day after.

112. On the following day, May 9, 2019, at approximately 14:01 hours, an incoming call was
intercepted from TT#13, used by JUAREZ, to TT#22, used by ROCHA. During the call, ROCHA tells
JUAREZ that ROCHA just spoke with an uncharged co-conspirator, who informed ROCHA that “it
just touched down with them,” and that now “they are looking for someone to drive.” ROCHA then
says that he will know more later on that night.

113. Based on my training and experience, I know that drug traffickers typically have
established routes and access points into an area of distribution, such as a state. I also know that in order
to fully distribute the delivered narcotics, gangs will sometimes have to supply a carrier who will
transport the illicit narcotic to its final destination. Based on my knowledge of this investigation and
subsequent events, I believe that in this call ROCHA is telling JUAREZ that the methamphetamine has
arrived in California, and that the Nuestra Familia is looking for a driver who can deliver the
methamphetamine to Kings County.

114. The following day, on May 10, 2019, at approximately 15:02 hours, an incoming call was
intercepted from (707) 300-7958, used by CASTRO, to TT#13, used by JUAREZ. Here is a
transcription of the pertinent portions of that call: |
CASTRO: Supposedly... they’re supposed to be getting the stuff here in a minute, but I’m tryin’
to get it to where we can, uh, get a better, uh, relationship with these guys. ‘Cause they asked-
NY’s probably [inaudible] ‘cause I told him, uh, we might have to get a car with some homies to
help protect the shipment. Like just go follow ‘em behind, make sure nobody fucks with ‘em.
From Sacramento down over here.

JUAREZ: Ok.

CASTRO: So we might have to do that. Get a little squad ready, you know?

JUAREZ: Yeah yeah yeah. I got it.

CASTRO: I’m gonna get a phone number and you’re gonna call them. And I’m gonna let NY
handle all that. This way-

 

JUAREZ: Yeah yeah yeah.

COMPLAINT AFFIDAVIT 34

 
i)

SNS DN On Se W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 40 of 75

CASTRO: -nobody gets confused.

CASTRO: No, it doesn’t have to be you, but Ima tell you right there that I’m holding you
responsible, whoever the fuck you put.

JUAREZ: I got you. I know. Man, come on, man.

CASTRO: I’m just sayin’, bro.

 

JUAREZ: You know I got it. —

115. Based on my training and experience, I know that gangs will typically protect high-value
shipments of illicit narcotics in order to prevent it from being stolen by rival gangs or accosted by law
enforcement. Here, CASTRO is telling JUAREZ that the shipment is JU AREZ’s responsibility and
that JUAREZ will have to protect the shipment from Sacramento to Kings County. CASTRO also says
that Raymond LOPEZ will handle the logistics of the operation.

116. The following afternoon, Raymond LOPEZ, using (949) 523-1406, called JUAREZ,
using TT#13 at approximately 12:47 hours. During the conversation, JUAREZ tells Raymond LOPEZ
that JUAREZ had spoken with CASTRO about following the shipment. Raymond LOPEZ indicates
that they wanted someone to follow the shipment because the drug source had provided new runners,
and that the new runners would like the escort to follow them from Sacramento “back home” in order to
“run interference.” Raymond LOPEZ also said that all he knew was that “they said when they were
ready, they want to know if they can have a driver and would give us a heads up in advance.” JUAREZ
then said that he had a license, and his second®! and Hulk also had licenses.

117. Approximately two hours later, CASTRO, using (707) 300-7958, also called JUAREZ,
using TT#13. During the call, CASTRO told JUAREZ, “We should be getting that work in a minute,
so be ready.” JUAREZ tells CASTRO that he is waiting for “somebody to say something.” CASTRO

then tells JUAREZ that it will either be “today or tomorrow” and again tells JUAREZ to be ready.

—

81 JUAREZ is referring to Angel MONTES. See above in the section titled “Norteno Street
Gang Enterprise in Kings County.”

 

COMPLAINT AFFIDAVIT 35

 
 

oOo F&F JN DBD A

10
11
12
13
14

»15

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 41 of 75

JUAREZ responds that he will be around, and that he will be “waiting on a call or for somebody to get
[him] a number.”

118. As mentioned above, based on my training and experience, I believe “work” is a term
used to refer to illicit narcotics. Here, CASTRO is telling JUAREZ that the runners in Sacramento will
be calling shortly to request an escort down to Kings County. JUAREZ indicates that he will be ready
for the call..

119. On May 12, 2019, at approximately 10:33 hours, an incoming call was intercepted from |
(707) 300-7958, used by CASTRO, to TT#13, used by JUAREZ. During the call, JUAREZ tells
CASTRO, “No word yet, because the homie hasn’t called.” CASTRO then tells JUAREZ “it’s
supposed to be Monday [the next day],” and that they will “deal with that shit later.”

120. On Monday, May 13, 2019, at approximately 08:57 hours, an incoming text message was
intercepted from (707) 300-7958, used by CASTRO, to TT#13, used by JUAREZ. The body of the text
message read: “They should be calling u so be on standby.” Approximately two hours later, at 10:48
hours, an outgoing call was intercepted from TT#22, used by ROCHA, to TT#13, used by JUAREZ.
During the call, JUAREZ told ROCHA that “the Old Man” had texted JUAREZ and had told
JUAREZ to be expecting “the call” as soon as today. ROCHA then says that “they” don’t have
ROCHA’s number yet because ROCHA just got it. JUAREZ then tells ROCHA that “they” were
going to call JUAREZ, not ROCHA. Less than two hours later, at approximately 12:07 hours, an
incoming call was intercepted from (707) 300-7958, used by CASTRO, to TTH13, used by JUAREZ.
During the call; CASTRO asked JUAREZ if they had called yet, and JUAREZ indicated that they had |
not. CASTRO then tells JUAREZ to be “on standby today.” JUAREZ then asked about the length of
the drive, and CASTRO indicated that the drive would begin near Sacramento. JUAREZ indicates that
he had not talked to any of his “dudes” except “Jay.”*®* Several hours later, at approximately 20:47
hours, JUAREZ, using TT#13, called Raymond LOPEZ, using (949) 523-1406. During the call,

Raymond LOPEZ said that the “other guys” had said that they would bring more “today,” but that in

 

82 JUAREZ is again referring to Angel MONTES. See above in the section titled “Norteno
Street Gang Enterprise in Kings County.”

COMPLAINT AFFIDAVIT 36

 
Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 42 of 75

 

1 || fact it would be a “couple more days.” JUAREZ said that he had been waiting all day, because “the Old
2 || Man” had told him to be ready.

3 121. Two days later, on May 15, 2019, at approximately 11:03 hours, an outgoing call was

4 || intercepted from TT#22, used by ROCHA, to TT#13, used by JUAREZ. The following is a

5 || transcription of the pertinent portions of this conversation:

 

6 | ROCHA: Very, very small this time.
7 JUAREZ: What?
8 ROCHA: Ten.
9 JUAREZ: What’s that?
10 ROCHA: Ten.
1 JUAREZ: That’s it?
12 ROCHA: Yeah.
13) JUAREZ: Nah.
14 ROCHA: Yes.
15 JUAREZ: The hell?
16 ROCHA: Yeah.
17 JUAREZ: What the- are you serious?
18 ROCHA: Oh, I’m 100 percent serious.
19 JUAREZ: What the fuck? |
20 ROCHA: Yeah.
21 JUAREZ: I’m gonna ask my boy.
22 ROCHA: I’m gonna call him right now. I’ve gotta touch base with him.
23 122. Based on my training and experience, and my knowledge of this investigation, I believe

24 || ROCHA told JUAREZ that the shipment of methamphetamine arrived, and that only ten pounds of it
25 || had been shipped to Kings County. I believe at. the end that they were both stating that they were going
26 || to contact Raymond LOPEZ to find out why they did not receive more methamphetamine.

27 123. Approximately 50 minutes later, at approximately 11:51 hours, ROCHA, using TT#22,
28 || called JUAREZ, using TT#13. The following is a transcription of the pertinent portions of that call:

COMPLAINT AFFIDAVIT 37

 

 

 
 

 

 

J

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 43 of 75

ROCHA: Q and one is ready.

JUAREZ: Huh?

ROCHA: Your Q and one is ready. -

JUAREZ: “Q”...

ROCHA: And one.

JUAREZ: Oh, yeah. Alright [inaudible]

ROCHA: Yeah.

JUAREZ: You’re gonna separate ‘em?

ROCHA: Yep. Everything’s done. And put away.

JUAREZ: It’s fuckin’ crazy. Why only that? Why only ten?

ROCHA: I don’t know. I’m still waiting on a call back from Ol Boy,® and at the same time bro,
you know, it’s dry. You know what I mean?

JUAREZ: What do you mean?

ROCHA: It’s dry. It’s not all-

JUAREZ: All wet?

ROCHA: Yeah.

JUAREZ: Oh, shit looks alright?

ROCHA: Yeah, but it’s a bunch of small shit. I mean, it looks good.
JUAREZ: You get the bigger ones for us?

ROCHA: The nicer ones, yes. But, uh, the big ones were straight flat; looked like a pan. You
know, if they’re round and have a certain shape to them? That’s what I did.
JUAREZ: Yep. Ok.

ROCHA: Not all of ‘em are super huge. But there are some smaller ones that look real nice, that

 

looks like they’re straight. You know what I mean?

 

83 Based on my knowledge of the investigation, I know that Norteno gang members sometimes
use the moniker “ol’ boy” to refer to other Norteno gang members, but frequently use the term to refer to
Nuestra Familia members, and CASTRO in particular. In this case, I believe ROCHA is referring to
either Raymond LOPEZ or CASTRO.

COMPLAINT AFFIDAVIT 38

 
oS Oo NSN DH NA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 44 of 75

JUAREZ: Yeah.
ROCHA: So I went through everything and got all nice. Nothing but nice for us.

JUAREZ: Unless they’ re willing to- Nah, ain’t nobody gonna do that, six now. Ain’t nobody

gonna pay for no six now. I don’t know. Fuck, it’s kinda dry right now.

 

124. Based on my training and experience, I know that the solvent may evaporate from the
mixture with the methamphetamine at differing speeds. Generally speaking, the quicker the solvent
evaporates, the smaller the crystals of methamphetamine will turn out to be. In the drug community, the
look of the crystal methamphetamine is very important; drug dealers will have an easier time selling
shards that are bigger and rounder, as opposed to smaller and flatter. I also know that being “dry” is
synonymous with not having any amount of a certain narcotic left. Here, ROCHA is telling JUAREZ
that the shipment they received has small shards, and that the bigger shards look flat. Also, ROCHA
says that he pulled the “higher quality” shards out for himself and JUAREZ to sell. At the end of the
conversation, JUAREZ says that his customers will likely be willing to pay higher amounts for
methamphetamine because they have not recently had any for distribution.

Counts 1, 3, 4: On May 15, 2019, Jesse JUAREZ, Daniel JUAREZ, Michael ROCHA, and Raymond
LOPEZ distributed one and a quarter pounds of methamphetamine. Manuel GARCIA and Joann
BERNAL possessed with intent to distribute one and a quarter pounds of methamphetamine.

125. On April 28, 2019, at approximately 15:13 hours, an outgoing call was intercepted from
TT#13, a phone used by JUAREZ, to TT#16, a phone used by GARCIA. The following is a
transcription of the pertinent parts of the conversation:

JUAREZ: You got a QP?

GARCIA: I might.
JUAREZ: What do you [inadudible] for?
| GARCIA: Whoever wants it.

| JUAREZ: One of the homies over here, but ah... I think we’re almost out until- for a couple

 

days, until [inaudible] somethin’ like that.

COMPLAINT AFFIDAVIT 39

 
N

Oo fe NX Dn HW > W

10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 45 of 75

GARCIA: Oh, yeah. So, what you wanna do?

JUAREZ: Well, it’s up to you, if you want to get rid of something.

GARCIA: Yeah, well, I mean, I’m lettin’ ‘em go for $150 apiece, so like six for a QP, I guess.
JUAREZ: Yeah, nah, that’s not gonna work.

GARCIA: Or your guy could just shoot it to me, I could just give it back.

JUAREZ: Yeah, that might work. [inaudible]

GARCIA: Yeah, and then whenever- you know what I mean? Just reimburse it back to me.
JUAREZ: Yeah, that might work.

GARCIA: You want to do it that way?

JUAREZ: Yeah. Probably. ‘Cause I’m tryin’ to get this dude on the team, ya know? This other
[inaudible] One of the homies.

GARCIA: Oh yeah? Where he at? Where you at?

 

JUAREZ: Yeah.

126. Based on my training and experience, I know that “homie” is a word Nortenos use to
describe each other. I know that a “QP” means a “quarter pound” of illicit narcotics. I also know that
“putting someone on the team” is a phrase used to describe the act of setting up a gang member as the
gang’s line officer in a certain area of responsibility. I know that “fronting” something means that a gang

member will give illicit narcotics without payment on the promise that the other party will pay for the

drugs in the future. Based on my knowledge of this investigation, I believe JUAREZ had an associate in .

Visalia who was in the early stages of establishing a drug dealing area of responsibility for the Nortenos.
Because this associate did not have enough illicit narcotics to start out, JUAREZ asked GARCIA to

give back a quarter pound of methamphetamine*™ that GARCIA had recently received so that JUAREZ

 

84 The fact that this is methamphetamine is clear based on subsequent events. JUAREZ later
tells ROCHA that JUAREZ needs an additional quarter-pound of methamphetamine for the one that
“got put back,” referring to GARCIA previously giving back his quarter-pound so JUAREZ could give
it to his associate in Visalia. Additionally, JUAREZ later sends a text message to GARCIA which
reads: “I got u too on the one I borrowed” as the parties are discussing how JUAREZ is going to give
GARCIA a pound of methamphetamine. See below.

COMPLAINT AFFIDAVIT 40

 

 
 

oO Se NIN DN ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 46 of 75

could give that quarter pound to his associate. GARCIA agreed, stating essentially that he expected that
he would be given another quarter pound of methamphetamine in the future.

127. On May 1, 2019, at approximately 16:32 hours, an outgoing call was intercepted from
TT#13, used by JUAREZ to TT#16, used by GARCIA. During the call, GARCIA asks JUAREZ,
“But you don’t have any more yet?” JUAREZ responds, “Tf not today, it will probably be tomorrow.

We are waiting on a call from the paisa.”

128. Based on my training and experience, I know that “paisa” is a Spanish word used to
indicate a Mexican national, commonly one who does fieldwork for a living. In this context, JUAREZ
is telling GARCIA that he is waiting to hear from the gang’s Mexican drug source before they will have
more methamphetamine in stock and GARCIA can be reimbursed.

129. On May 3, 2019, at approximately 16:37 hours, an incoming call was intercepted from
TT#16, used by GARCIA, to TT#13, used by JUAREZ. During the call, JUAREZ tells GARCIA that
he wishes he could tell GARCIA something good, and that “they came through” but they only took “the
green stuff” or “the paper.” He then says that usually after they do that, “the next day or the day after”
“they’ll bring [inaudible].” GARCIA then responds, “Damn, well I hope it fuckin’ comes through
because, boy, I put my name out there and they’re already hitting me up. And nothin’.” JUAREZ
replies, “No, it’ll come through, it’]] come through. It’s just a matter of when they’re ready, ya know?”
GARCIA then asks if it’s going to be “the same thing” and JUAREZ confirms that it will be and that
he will let GARCIA know.

130. A few hours later, at approximately 20:26 hours, GARCIA called JUAREZ again.
During the call, GARCIA again says that “people have been blowing [him] up.” JUAREZ asks, “Hey,
they don’t want no soda?” GARCIA responds, “Nah. Not yet. But when they do, I'l] let you know.”

131. Based on my training and experience, I know that “green stuff’ and “paper” are
commonly used to refer to currency by drug dealers and drug traffickers. I also know that “soda” is a

phrase commonly used by drug dealers and drug traffickers to refer to cocaine base. Based on my

knowledge of the investigation, I believe that JUAREZ is telling GARCIA that the drug source(s) came .

and got the payment for the methamphetamine. JUAREZ then further explains that usually the gang

will get the shipment of illicit narcotics a day or two after they have paid for it, but that it all depends on

4]

COMPLAINT AFFIDAVIT

 
 

bh WwW WV

eo 6& SN DN GN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document 1 Filed 06/14/19 Page 47 of 75

when the drug source is ready to send the money. GARCIA responds by saying that he hopes the
methamphetamine comes soon because he has a lot of people asking him for it. He does not have any,
however, because he gave up his quarter pound in order to “front” JUAREZ’s associate. Therefore,
GARCIA’s reputation in the drug community would be in jeopardy as he previously told his associates
that he would have methamphetamine for sale. On the later call, GARCIA reiterates that he has a lot of
people calling him for the purpose of buying methamphetamine from him. JUAREZ then asks if they
want cocaine, and GARCIA says that they do not. Based on my training and experience, I believe this
call indicates that there is cocaine available for sale, and that the parties are speaking about the sale and
distribution of methamphetamine. |

132. | On May 15, 2019, at approximately 15:14 hours, GARCIA, using TT#16, sent a text
message to JUAREZ, using TT#13. The body of the text message read: ““What’s go[o]d.” A couple
minutes later, at 15:23 hours, GARCIA called JUAREZ. When GARCIA asked what was going on,
JUAREZ stated that they were “back on.” GARCIA stated, “I need that like ASAP, my boy.” The
parties discuss GARCIA’s plans for management of his area of responsibility. JUAREZ then asks if
GARCIA wants JUAREZ to take “this” to GARCIA. GARCIA says, “Yeah, I just have to piss test
right now.” JUAREZ then says that he is on his way.

133. Based on my knowledge of this investigation, I believe JUAREZ told GARCIA that the
shipment of methamphetamine had arrived. GARCIA told JUAREZ that he wanted a share of it to
distribute as soon as possible, and JUAREZ indicated that he would bring it to him. As was mentioned
earlier, GARCIA previously told JUAREZ that he wanted methamphetamine to distribute because he
had allowed JUAREZ’s associate to take quarter pound of GARCIA’s last share.

134. At approximately 15:28 hours, an incoming call was intercepted from (949) 523-1406,
used by Raymond LOPEZ, to TT#13, used by JUAREZ. During the call, Raymond LOPEZ confirmed
that the Kings County regiment would only be receiving “ten” this time, and to not “take too many.”
Raymond LOPEZ stated that JUAREZ can “take two,” and then when “they” pay JUAREZ, JUAREZ
can take more. JUAREZ then states that he knows that one will be going to the reservation®* and

another will be going to Corcoran.

 

85 Based on my knowledge of this investigation, I know that Norteno gang members will

COMPLAINT AFFIDAVIT 42

 

 
 

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 48 of 75

135. Based on my training and experience, and my knowledge of this investigation, I believe
Raymond LOPEZ is telling JUAREZ to not distribute all of the ten pounds of methamphetamine too
quickly. Raymond LOPEZ tells JUAREZ to only take two pounds at a time; I believe he is doing this
to try to make the stash of methamphetamine last longer. This way, there is a higher chance of higher-
priority customers receiving shares, and giving the impression for a longer period of time that the gang
has methamphetamine to sell. JUAREZ then tells Raymond LOPEZ that he is going to be distributing a
pound to Armona and, by extension, GARCIA.*°

136. Less than 15 minutes after speaking with LOPEZ, at approximately 15:41, JUAREZ,
using TT#13, called ROCHA, using TT#22. During the call, JUAREZ told ROCHA that he needed
two “whole ones of the water” and told ROCHA to make them good. JUAREZ also told ROCHA that
he was going to need “a quarter” for “the homie” that “got put back.” ROCHA told JUAREZ that “that
one” was “already paid for.” ROCHA then confirmed that JUAREZ needed a “Q” and two “whole
ones.”

137. Based on my training and experience, and my knowledge of this investigation, I know
“water” to be a term drug dealers and drug traffickers use in place of “methamphetamine.” I also know
that “Q” and “QP” are commonly used in place of “quarter pound,” which is used to refer to a quarter
pound of illicit narcotics in the drug trafficking community. Based on my knowledge of the
investigation, I believe that JUAREZ is asking ROCHA to supply JUAREZ with two pounds of

methamphetamine, and an additional quarter pound of methamphetamine for GARCIA, which was

 

frequently refer to “the reservation” or “the res” to refer to the Santa Rosa Rancheria, which is included
in Manual GARCTIA’s area of responsibility in Armona.

86 Earlier in the day, an uncharged co-conspirator (CC) had texted JUAREZ, using TT#13,
asking if they were “working.” At approximately 15:34, a series of text messages was intercepted
between the two parties in which JUAREZ said that they could work together if CC had cash. CC then
told JUAREZ to “shoot” him “two zips.” JUAREZ then texted the following to CC: “I’ll do that but at
150 each if you want ..everyone been waiting so almost everything we got is gonna b gone.” Based on
my training and experience, I know that “zip” is used by drug dealers and drug traffickers to refer to an
ounce of an illicit narcotic. Here, based on my knowledge of the investigation, I believe that CC found
out about the methamphetamine shipment and was requesting two ounces of methamphetamine from
JUAREZ. JUAREZ then told CC that CC could pay $300 for two ounces because the
methamphetamine was in high demand and would quickly be sold out.

COMPLAINT AFFIDAVIT 43

 
eo FF NA DB OH FP WD VHP

SO NO NO NO KN HN KN KO NO ee ee ee ee ee elm
ao NA Nn A FF WD NY K§ ODO BO Fe HN DBD A SF WO PO FY CO

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 49 of 75.

already paid for because GARCIA had previously given a quarter pound to JUAREZ?’s associate in
Visalia.

138. Just minutes after confirming the order with ROCHA, at approximately 15:44 hours, a
series of text messages are intercepted between JUAREZ, using TT#13, and GARCIA, using TT#16.
JUAREZ initially sends a message reading, “I got u too on the one I borrowed.” GARCIA responded
approximately a minute later by writing: “Coo.”

139. Based on my knowledge of the investigation and subsequent events, I believe that
JUAREZ is telling GARCIA that in addition to the pound of methamphetamine that he will be giving
him, JUAREZ remembers that GARCIA previously gave up a quarter-pound of methamphetamine so
that JUAREZ could give it to one of JUAREZ’s associates in Visalia. This is borne out by the fact that
JUAREZ later tells ROCHA that JUAREZ needs an additional quarter-pound for “the homie” that
“got put back” (see below), and by the fact that GARCIA was later apprehended with a pound and a
quarter (as opposed to just a pound) of methamphetamine.

140. Seven minutes after JUAREZ confirmed the deal with GARCIA, at approximately
15:51 hours, the surveillance team observed Daniel JUAREZ enter his black Pontiac Grand Prix sedan,
which was parked in the driveway of J. SUAREZ’s home located at 2724 N. Giddings St, Visalia, CA.
D. JUAREZ then drove to 2630 N. Giddings St., parked, and walked to the front door. At _
approximately 15:56 hours, an incoming call was intercepted from (559) 280-5365, used by Daniel
JUAREZ, to TT#22, used by ROCHA. During the call, D. JUAREZ informs ROCHA that D.
JUAREZ is at the door. This call took place at the exact time that the surveillance team observed D.
JUAREZ standing at the door of 2630 N,. Giddings St, Visalia, CA, ROCHA’s home. Less than a
minute later, D. JUAREZ was observed exiting ROCHA’ residence while carrying a light-colored
plastic bag. The surveillance team observed that the bag was weighed down on the inside by at least one
cylindrically-shaped item. D. JUAREZ then got back into his car, drove back to 2724 N. Giddings St.,
and parked back in the driveway.

141. Minutes later, at approximately 16:11 hours, ROCHA, using TT#22, called J. JUAREZ,
using TT#13. During the call, J. JUAREZ asks ROCHA if “it” is all like that. ROCHA informs J.
JUAREZ that the “whole batch” is like that, and that “those are the nicest ones.” ROCHA tells J.

COMPLAINT AFFIDAVIT 44

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 50 of 75

JUAREZ that ROCHA had an uncharged co-conspirator try “it,” and that it was “all good.” ROCHA
then said that he gave J. JUAREZ the “best of the best.”

142. Based on my knowledge of the investigation, I believe that D. JUAREZ went to
ROCHA’s house, received two and a quarter pounds of methamphetamine that J. JUAREZ, with
Raymond LOPEZ?’s permission, had ordered from ROCHA earlier, and delivered it to J. JUAREZ. J.
JUAREZ then called ROCHA to discuss the quality of the methamphetamine.

143. Soon after, at approximately 16:17, an outgoing call was intercepted from TT#13, used
by JUAREZ, to TT#16, used by GARCIA. During the call, JUAREZ asks if GARCIA is “all set.”
GARCIA asks where JUAREZ is, and JUAREZ says that he is at his “pad.” GARCIA then says that
he will “roll over.”

144. Based on my training and experience, and my knowledge of the investigation, I believe
JUAREZ is telling GARCIA that JUAREZ is ready to distribute GARCIA’s share of the
methamphetamine. GARCIA then confirms that JUAREZ is at JUAREZ’s house, and indicates that he
is going to come over.

145. Approximately two minutes later, at 16:19 hours, the surveillance team observed a silver
Chevrolet Impala arrive at 2724 N. Giddings St., JUAREZ’s residence. GARCIA was the driver and
Joann BERNAL was the front passenger. GARCIA parked the vehicle in front of the residence, exited,
and walked to the front door while BERNAL remained in the vehicle. Approximately four minutes
later, at 16:23 hours, the surveillance team saw GARCIA exit the residence, walk to the passenger side
of his vehicle, and quickly hand BERNAL an unidentified object.87 GARCIA then walked quickly back
into the residence, exited a few seconds later, got back into the driver’s seat of the vehicle, and drove

away.

 

8? BERNAL is a regular participant with GARCIA in GARCIA’s drug-dealing activities. For
example, on April 24, 2019, the parties spoke several times about BERNAL ascertaining the price for a
“whole one,” which I know to be slang for an ounce or a pound of an illicit narcotic. On April 29, 2019, .
BERNAL told GARCIA that “the eighth” was “still here because someone wanted a ball out of it,”
which I know to be a reference to an “eight ball,” which is a slang term for 3.5 grams of either cocaine
base or methamphetamine. On May 2, 2019, the parties talk about how an uncharged co-conspirator (D)
had gotten in contact with BERNAL about getting a “tester” of “dope” from BERNAL, which I know
to mean a test sample of an illicit narcotic. On May 10, 2019, BERNAL stated that she was involved in
the distribution of “rocks,” which I know to be slang for crack cocaine.

COMPLAINT AFFIDAVIT 45

 
ao nN aA

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 51 of 75

146. Based on my knowledge of this investigation, I believe GARCIA came to JUAREZ’s
house to obtain one and a quarter pounds of methamphetamine, based on the calls enumerated above in
which JUAREZ and GARCIA talk about GARCIA being owed a quarter pound, and from the call
made between JUAREZ and Raymond LOPEZ at 15:28 in which JUAREZ said that “one” would be
going to “the reservation.” I believe GARCIA brought the methamphetamine to his vehicle and handed
it to BERNAL, and then left with BERNAL to bring the methamphetamine back for distribution in the
Armona area. .

147. Atapproximately 16:45 hours, a Kings County Sheriff's Deputy was driving on Highway
198 near 7 Avenue, and paced GARCIA’s vehicle traveling in excess of 80-miles-per-hour in a posted
65-miles-per-hour zone. The Sheriff’s Deputy also observed GARCIA’s vehicle change lanes without
signaling, causing another driver to apply the brakes of his or her vehicle in order to avoid being struck
by GARCIA’s vehicle. When GARCIA’s vehicle pulled onto the west-bound ramp to enter Highway
43, the Sheriffs Deputy initiated a traffic stop. When the Sheriff's Deputy search the vehicle, he located
two large baggies with a white crystal-like substance under the front passenger seat where BERNAL
was sitting. The substance field-tested positive for the presence of methamphetamine. One baggie
weighed approximately 455 grams (approximately one pound), and the other weighed approximately
111 grams (approximately one quarter pound). After the baggies were found and BERNAL was .
arrested, GARCIA was asked about the “meth.” GARCIA said, “It’s all mine. Just let her go. I will take
the rap for it.”

148. The next day, on May 16, 2019, at approximately 19:19 hours, CASTRO, using (707)
300-7958, called JUAREZ, using TT#13. During the call, JUAREZ says, “. .. aS SOON as we ran out,
tight, of the water, everybody started fuckin’ crying about that one. So everybody’s been wanted that
over there. And I sold one just yesterday, too, to the homie out in Armona to go put out there on the res,
to go drop off that one off on the res. Because they’ve been asking for it over there, they’ve been asking
for it but they don’t have nothing.”

149. As was stated above, based on my training and experience, I know drug traffickers and
drug dealers use “water” to mean “methamphetamine.” As is set out more fully above, I believe

GARCTIA’s area of responsibility is the Armona area, which includes Santa Rosa Rancheria, also known

COMPLAINT AFFIDAVIT 46

 

 
 

 

 

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 52 of 75

as “the reservation” or “the res.” I believe that JUAREZ told CASTRO that the county had not had any
methamphetamine before the 10-pound shipment came in. Because methamphetamine was in high
demand, drug users began to ask about it. JUAREZ also told CASTRO that he gave one pound of
methamphetamine to GARCIA.

150. Approximately two hours later, at 21:31 hours, Raymond LOPEZ, using (949) 523-1406,
called JUAREZ, using TT#13. During the call, JUAREZ told Raymond LOPEZ that one of his “dudes
got busted,” and went on to say that JUAREZ was not sure “how much. It could have been the whole
one, it could have been just the quarter. Remember the quarter we owed him?” JUAREZ then said that
he was not sure if “he” had “dumped the whole one,” and that he was not sure if “they busted him and
his old lady or just him.” |

151. Based on my knowledge of this investigation, I believe that JUAREZ told Raymond
LOPEZ about GARCIA getting arrested, and said that he was not sure how much of the pound and a
quarter of methamphetamine was taken by the police. JUAREZ also stated that he was not sure if just
GARCIA or both GARCIA and BERNAL were arrested.

152. Insummary, the above calls and observations reveal that J. JUAREZ, D. JUAREZ,
ROCHA, and Raymond LOPEZ distributed one and a quarter pounds of methamphetamine. And
GARCIA and BERNAL possessed with intent to distribute one and a quarter pounds of
methamphetamine.

Counts 1, 5, and 6: On May 15, 2019, Jesse JUAREZ and Angel MONTES distributed three ounces of
methamphetamine. Manuel BARRERA possessed with intent to distribute three ounces of
methamphetamine.

153. On May 15, 2019, at approximately 19:21 hours, an outgoing call was intercepted from
TT#14, used by MONTES, to TT#18, used by BARRERA. During the call, MONTES asked
BARRERA to come to Lemoore sometime in the next hour to turn in taxes because the “homie” was in
Lemoore “collecting.” BARRERA then said that if the “homie” is able to “do it again,” to let him know.
MONTES then said that he was going to call the “homie.”

154. Based on my knowledge of this investigation, I believe MONTES is telling BARRERA

that JUAREZ is in Lemoore collecting taxes for the gang, and wants BARRERA to come turn in his

COMPLAINT AFFIDAVIT 47

 
a

Oo Oo SN HD NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

~ Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 53 of 75

share within an hour. BARRERA also asks to renew his stash of illicit narcotics, and MONTES says
that he will call JUAREZ.

155. Approximately two minutes later, at 19:23 hours, an incoming call was intercepted from
MONTES, using TT#14, to JUAREZ, using TT#13. The following is a transcription of the pertinent
portions of the conversation:

MONTES: Chacho said hell be mobile within an hour; any sooner, he’!] call me. So I told him
when he’s on his way from Kettleman to Lemoore to give me a call and Ill call you. And I
mean- I don’t know if you’re gonna want his number from there so you can meet, or I could
[inaudible], I don’t care. |

JUAREZ: Yeah, just [inaudible].

MONTES: Yeah, that way [inaudible], but he told me he was going to let me know when he’s
on his way and then J’Il give you a call. But he also said that, uh, if, you know, if- if you can
drop another quarter pound, he’d be willing to take it. And he also wants to pick up more Chrys.

That way he can push that off, too. ‘Cause, I mean, it’s going for him, you know what I mean?

JUAREZ: Yeah, tell him we got it for him. Just, um, whenever, uh... if he wants to go out our
way, too, he can go out that way, you know?

MONTES: Yeah? » |

JUAREZ: So tell him if he wants to go that way, too, he can come out that way. [inaudible] if
he’s mobile. But, um, if not, then, uh...depending on the timing, you tell us. But if you can do it,
I°ll do it. It doesn’t matter.

MONTES: Alright. Well yeah, uh... I’ll just wait on his call right now [inaudible] when he’s on

his way.

 

JUAREZ: Ok.

156. Based on my training and experience, I know that drug dealers and drug traffickers
intentionally use vague language and monikers in order to confuse law enforcement. Here, I believe the
parties are using “quarter pound” to refer to a-quarter pound of cocaine. I also know that “Chrys” is a

phrase used to refer to the illicit narcotic crystal methamphetamine. Based on my knowledge of the

COMPLAINT AFFIDAVIT 48

 
hh WY NWN

Ss DN WN

10
11
12
13
14
15

16
17
18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 54 of 75

investigation, I believe MONTES is telling JUAREZ that BARRERA would like another quarter-
pound of cocaine, and would also like some crystal methamphetamine to sell in the Kettleman area.
JUAREZ tells MONTES that they will have what BARRERA would like, and that MONTES and
BARRERA can come to JUAREZ’s location if they would like. Due to the vague nature of JUAREZ’s
statement (“Tell him that we got it for him”), I do not believe MONTES understood that JUAREZ was
saying that there was methamphetamine available for BARRERA.

157. Atapproximately 20:15 hours, a series of text messages was intercepted between TT#14,
used by MONTES, and TT#18, used by BARRERA. The following is a transcription of the text
messages sent between the parties: .
| MONTES: The boy left already bro I don’t mind meeting you in lemas but ima need a lil bread
for gas bro
BARRERA: I prolly have like 15 left over til my fronts come in brother
BARRERA: That’s why I was asking to see if I could grab more too. It’s dry already
BARRERA: If u can’t get that way I'll leave it with the boy?

BARRERA: Or do u need me to go to visa?

 

158. Based on my knowledge of the investigation, I know that “Lemas” refers to Lemoore and
that “Visa” refers to “Visalia.” I also know that JUAREZ lives in Visalia. I believe MONTES initially
told BARRERA that JUAREZ left Lemoore, and that MONTES could come to Lemoore to collect the
taxes if BARRERA gave MONTES some gas money. BARRERA then offered to go to Visalia
instead. |

159. Approximately seven minutes later, at 20:22 hours, MONTES, using TT#14, called
BARRERA, using TT#18. The following is a transcription of the pertinent portions of the call:
MONTES: If you come out all this way, are you going to want to pick up two?

BARRERA: Well, yeah. That’s kind of what I was thinking, if it’s easier on you.
MONTES: Yeah, just [inaudible] so that we could get a ride real quick? And then when you get
to town, ’ll be with you, and then I’ll [inaudible].

BARRERA: Ok, I mean, maybe another two of that other, or- and then- and if they want to

 

continue with the tree, the same thing. You know? Let’s just keep the same thing going. Or,

COMPLAINT AFFIDAVIT 49

 

 
 

 

COMPLAINT AFFIDAVIT

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 55 of 75

whatever they want, bro. You know what I mean?

MONTES: Well, I mean, I’m pretty sure we can up it if you want to up it, you know what I’m
saying? I mean, you did pretty good bringing ‘em back pretty fast, fool. So if you want to up it,
you could up it. That way you could get [inaudible]-

BARRERA: Ok, yeah, yeah. If you guys could do that... Yeah, exactly. Exactly. We could do
that. |

MONTES: Ok. So what do you want? Would you want to try to double it, or what?

BARRERA: Yeah, if possible.

MONTES: Alright. I’1] let ‘em know.

BARRERA: But on the water bottles, just three, not four. K?

MONTES: Ok.

BARRERA: Just one more up on that. But I’1] double on the other.

MONTES: And if we don’t- I’m not exactly sure, alright, if the water touched down. If not, you
want the soda?

BARRERA: The... yeah. Fuck it, I’ll check it out, brother. I’1l work with that, I think I could get
it going. But let’s keep that the same. .
MONTES: But if you start off with that, do you want to start off with three, or do you want to
start off with one?

BARRERA: Do one and a half.
MONTES: One and a half?
BARRERA: Yeah, so I can- J could work with that.

MONTES: Alright. I'll do the math, and then I'll [inaudible]

BARRERA: You know what, just make it one, ‘cause I know that price is a little bit more. Or a
lot bit more.

MONTES: Actually, it won’t be. The only- if anything, it’s only gonna go up, because it’s
gonna be lent to you, you know what I’m sayin’?

BARRERA: Ok, well... If it’s around the same thing, then just grab two then.

50

 

 
 

SN HD WN

k_ Ww WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 56 of 75

MONTES: Ok. When you get here, I’1l talk to you, alright?

MONTES: Aight, well as soon as you get out here, just give me a call on this phone [inaudible].
And then, like I said, when you’re heading in so that we can meet somewhere. Because I don’t
want to text you the address, alright?

BARRERA: Ok. That way we’ll meet and then you’ll follow me.

MONTES: If anything, I’ll just go pick it up myself and I’ll just have it on me. And then when

 

you get to town I'll just give it to you.

160. Based on my training and experience, I know that drug traffickers and drug dealers refer
to methamphetamine as “water” and/or “clear.” Based on my knowledge of this case, I know that this
Norteno gang refers to units of methamphetamine as “water bottles.” Depending on the context, a “water
bottle” could be either a pound or an ounce of methamphetamine. In this case, as Raymond LOPEZ
previously told JUAREZ not to take more than two pounds of methamphetamine at a time,®* I believe
the parties are discussing giving BARRERA three ounces of methamphetamine. I also know that drug
traffickers and drug dealers refer to marijuana as. “tree.” I believe that MONTES suggested to
BARRERA that BARRERA pick up the new shipment of narcotics while he was in Visalia. I believe
that BARRERA asked to double his shipment of marijuana. I also believe that MONTES is explaining
to BARRERA how the drugs are distributed to the gang members: the gang members are basically
given the drugs on consignment, and then are obligated to sell the drugs and re-pay the gang for their

cost. I also believe that MONTES is planning to take BARRERA to JUAREZ’s home, as BARRERA

is going to Visalia and MONTES did not want to text the address to BARRERA, instead preferring to .

tell him in person. MONTES also indicates that he may just go pick up the methamphetamine by

himself and then take it to BARRERA when BARRERA arrives in Visalia.

 

88 During the call on May 15, 2019, at 15:48 hours, Raymond LOPEZ told JUAREZ that
JUAREZ could only take out two pounds of the methamphetamine at a time.

COMPLAINT AFFIDAVIT 51

 
 

oO SF NI DO NN AH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 57 of 75

161. Approximately three minutes later, at 20:25 hours, MONTES, using TT#14, called
JUAREZ, using TT#13. MONTES told JUAREZ that “he” wanted to go “from four to eight” on “the .
tree,” and that “he” also wanted to get “two on the soda.” MONTES then said that “if there was ‘clear,’”
then he would take that, and if not, just “two of the soda.” JUAREZ then said, “We got a little bit” and
then said that he was on his way back. The parties then made arrangements for MONTES to go to
JUAREZ’s house so that he could “have it on” him when he meets with “him” later.

162. Based on my training and experience, J know that drug traffickers and drug dealers refer
to cocaine base as “soda.” As mentioned above, I also know they refer to methamphetamine as “clear.” I
believe that MONTES is telling JUAREZ that BARRERA would like to double his normal shipment
of marijuana from four to eight ounces, and that BARRERA would like to take three ounces of
methamphetamine unless there is none available, in which case he would just take two ounces of
cocaine. JUAREZ then says that he has some methamphetamine that may be given to BARRERA.
MONTES then tells JUAREZ that he will go to JUAREZ’s house to get the narcotics so that he can
have them on his person when he meets with BARRERA in Visalia later that night.

163. At approximately 20:44 hours, the surveillance team observed JUAREZ as he drove to
and parked his vehicle at his residence at 2724 N. Giddings St, Visalia, CA. At approximately 21:33 |
hours, the surveillance team observed a black Chevrolet Malibu registered to Angel MONTES park in
front of 2724 N. Giddings St. JUAREZ then exited the residence, met Angel MONTES on the front

lawn, and appeared to engage in a conversation. After several minutes, both parties entered JUAREZ’s

residence.

164. At approximately 21:42 hours, MONTES, using TT#14, called BARRERA, using
TT#18. During the call, BARRERA said that he was passing De Maree. MONTES then told
BARRERA to get off on De Maree, and to wait at a nearby Burger King. MONTES then said that he
would meet BARRERA there in a few minutes. Approximately four minutes later, at 21:46 hours, the
surveillance team observed MONTES enter his vehicle and drive away from JUAREZ’s residence.

165. At approximately 21:49 hours, the surveillance team observed a silver Toyota Corolla

registered to BARRERA parked in the Burger King parking lot at 500 South De Maree, Visalia, CA.

COMPLAINT AFFIDAVIT 52

 
oO FF ND Nr Ff

10
11
12
13
14
15

16

17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 58 of 75

BARRERA was observed walking out of the Burger King and entering the front passenger portion of
the vehicle.

166. Atapproximately 21:53 hours, the surveillance team observed MONTES’s vehicle enter
the Burger King parking lot and park next to BARRERA’s vehicle. BARRERA then exited his vehicle
and entered the front passenger portion of MONTES’s vehicle. The parties appeared to engage in
conversation, and BARRERA was observed manipulating something near his feet. A few moments
later, BARRERA then exits MONTES’s vehicle carrying a white plastic bag with at least two
cylindrically-shaped items in it that appeared to weigh the bag down. MONTES then drove away, and
BARRERA put the plastic bag in the trunk of his vehicle and then departed in his vehicle, as well. |

167. At approximately 22:02, MONTES, using TT#14, called JUAREZ, using TT#13.
MONTES told JUAREZ that MONTES was outside. JUAREZ said to give him a couple minutes.
One minute later, MONTES and JUAREZ are again observed conversing in the front yard of
JUAREZ’ residence. .

168. Insummary, the above calls and observations reveal that J. JUAREZ and MONTES
distributed three ounces of methamphetamine. And BARRERA possessed with intent to distribute three
ounces of methamphetamine.

Counts 1, 7, and 8: On May 24, 2019, Jesse JUAREZ, Michael ROCHA, and Angel MONTES
distributed four ounces of methamphetamine. Ramon AMADOR possessed with intent to distribute
four ounces of methamphetamine.

169. Angel MONTES and Ramon AMADOR communicated several times about MONTES
giving methamphetamine to AMADOR before May 24, 2019. For example, on May 2, 2019, at
approximately 13:12 hours, MONTES called AMADOR. The following is a transcript of the pertinent
portions of the conversation:

AMADOR: Aye, I was gonna ask you... I talked to the homie and he said he was out.
MONTES: Who?

AMADOR: The homie.

MONTES: Which one?

 

AMADOR: The homie homie.

COMPLAINT AFFIDAVIT 53

 
 

an BP WW LN

SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 59 of 75

MONTES: Out out? What you mean, “out?”

AMADOR: He said he was out of fuckin’... work.

MONTES: Oh, the soda?

AMADOR: Nah, the other one; the dirty one.

MONTES: Oh, ok ok.

AMADOR: Fuckin’... you ain’t got nothin’ over there?

MONTES: Nub uh.

AMADOR: Fuck, this shit is starting to move, my boy. And perfect time, I got like eight people
waiting on me and he just told me, “Oh, we're out. We’re gonna have to wait a couple days.”
And I was like, “Ahhh, all bad.”

MONTES: That’s what he told me, too. Because I was trying to get four of them. I was trying to
get four of them, fool.

AMADOR: Yeah.

AMADOR: That’s what I’m gonna do. I mean, ‘cause that’s the only thing that’s movin’ out
there. |

MONTES: That’s it?

AMADOR: That’s it, fool. It’s crazy, fool, ‘cause we ain’t got none of the soda, so I mean... the
other stuff, it doesn’t move out here. That first batch, it doesn’t move out here in in my town.
These fools get so good high quality shit, bro, that I took that- they were asking if that shit was
real.

MONTES: Damn.

AMADOR: Know what I’m saying? They’re like, ‘Man, that’s not even real shit.” And I was
like, “Oh my god.” Embarrassing, fool. I had to shut down. I told the homie like, “You know me,
fool. I keep it real, you know what I’m saying?” So I just told him, “Aye bro, I can’t do nothin’

with that.”

 

MONTES: He didn’t swap you out?

COMPLAINT AFFIDAVIT 54

 
N

oO SF ND MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

_ Ww

 

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 60 of 75

AMADOR: Nah, he just fuckin’ ... took it all- I gave it all back to him.

Montes: Oh, ok. Aye, ‘cause they had got some other shit they were swapping out. But like I
said, my shit went cool, no issue. I mean, either that or I was just giving it to mother fuckers who
just ain’t ever had real good shit.

170. Based on my training and experience, I know that drug traffickers and drug dealers use

the term “soda” to refer to cocaine base, “shit” to refer to illicit narcotics, and “work” to refer to illicit

narcotics or the act of selling and/or distributing illicit narcotics. Based on my knowledge of the
investigation, I believe AMADOR was using the phrase “the dirty one” to refer to methamphetamine. |
also believe that AMADOR was referring to Jesse JUAREZ when he used the phrase “homie.” Here,
AMADOR is telling MONTES that AMADOR spoke with JUAREZ, and that JUAREZ told
AMADOR that there was no more methamphetamine that the gang could give to AMADOR at the
time. AMADOR then confirms with MONTES that there is no methamphetamine left in the gang’s
stash. AMADOR then tells MONTES that methamphetamine is the only illicit narcotic that “moves,”
or sells in his area of responsibility because users did not like the previous batch of cocaine that the gang
had supplied to AMADOR.

171. On May 6, 2019, at approximately 18:22 hours, AMADOR sent a text message to
TT#14, used by MONTES. The body of the text message read: “My app down bro any word [if] the
reup happened?” MONTES responded, “My bad foo this phone was acting up but the boy hasn’t told
me anything.”

172. Based on my training and experience, I know drug traffickers and drug dealers use the
phrase “re-up” to refer to the act of replenishing one’s stash of illicit narcotics. Based on my knowledge
of the investigation, I believe MONTES is using the phrase “the boy” to refer to Jesse JUAREZ. Here,
AMADOR is asking if the gang has received a new shipment of methamphetamine. MONTES
responds by saying that JUAREZ has not told him anything about that yet.

' 173. As is alleged above, I believe that Salvador CASTRO, Jr., Raymond LOPEZ, Jesse
JUAREZ, and Michael ROCHA conspired to deliver ten pounds of methamphetamine from the

COMPLAINT AFFIDAVIT 55

 
non ->_ WO N

So f& NSN DN

10
i
12
13
14

15 |

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 61 of 75

Sacramento area to the Kings County area on May 15, 2019. The methamphetamine was then stored at
ROCHA’s residence, 2630 N. Giddings.

174. Approximately nine days later, on May 24, 2019, at approximately 15:47 hours, an
incoming call was intercepted, from TT#38, used by AMADOR, to TT#14, used by MONTES.
AMADOR told MONTES that he “needs some work,” to which MONTES replied “I got you I got
you.” . /

175. Based on my training and experience, and my knowledge of the investigation, I believe
AMADOR is reminding MONTES that AMADOR needs more methamphetamine to sell in the
Corcoran area. MONTES then tells AMADOR, “I got you,” which in vernacular means “I understand”
or “T will handle it for you.” .

176. Approximately an hour and a half later, at approximately 17:15 hours, JUAREZ, using
TT#13, called MONTES, using TT#14. During the call, MONTES told JUAREZ that “Twist” was
looking for “work,” and that “Twist wanted his.”

177. Based on my knowledge of the investigation, I believe MONTES was telling JUAREZ
that AMADOR wanted a share of the methamphetamine shipment to sell in the Corcoran area.

178. Approximately 15 minutes later, at 17:31 hours, AMADOR, using TT#38, called
MONTES, using TT#14. The following is a transcription of the pertinent portions of the conversation:
MONTES: I know you wanted to pick up. I gonna head out there to Hanford right now, fool. I
don’t know if you want to meet out there, or if you got somebody that could probably slide with
you or something like that. But if you want, fool, maybe I could pick something up for you and
take it out there. So that way- |

AMADOR: [inaudible]

AMADOR: What time you gonna be in Hanford? Right now, right now?
MONTES: Probably in the next half hour, hour- actually, I’m even going as far as Lemas, fool.

Matter of fact. I’m going to Lemas, too.

AMADOR: Fuck. At what time?

 

MONTES: Actually, I’m gonna head there first. P’ll probably be there in like 45 minutes.

COMPLAINT AFFIDAVIT 56

 
a

oOo Oo NN DW NN

10
11
12
13
14
15
16
17
18

19 |

20
21
22
23
24
25
26
27
28

 

 

 

Case 1:19-mj-00128-BAM Document 1 Filed 06/14/19 Page 62 of 75

AMADOR: I don’t like to fuckin’ pick up nothin’ in my black ride, fool. ‘Cause I wrecked it a
little bit, you know what I’m sayin’?
MONTES: Oh, ok.

‘AMADOR: So I’m waitin’- so I’m gonna take my white ride.

AMADOR: It’s the same stuff, right?

MONTES: Actually, it’s different from what I’m told. I mean, unless you picked up recently.
But within the last... I believe, week. And it’s new. And it’s actually better, from what I’m told.
AMADOR: Well, the last shit was pretty cool. I mean, they liked it.

MONTES: [inaudible], this one’s cool, you know what I’m sayin’?

AMADOR: How much they go for out there in Hanford, fool? A whole one. A dollar fifty?
MONTES: I believe the homie said he- I had my- one fifty? One seventy?

AMADOR: That’s like around-

MONTES: No more than two, but no less than one fifty.

AMADOR: Yeah, that’s around our price range. Like one fifty’s like the- the price, you know

what I’m sayin’?

MONTES: I believe there’s enough of it for a “P.” I don’t know if you’re tryin’ to pick that:

much up.

AMADOR: I don’t know if I’m tryin’ to pick up that much. Just for right now, ‘cause J want to
make sure that they like it. If anything, just four of ‘em.

MONTES: Four of ‘em?

AMADOR: Yeah.

MONTES: Aight. Aight, I’m getting’ ‘em right now.

 

AMADOR: Aight. Yup. And what about the other white stuff? Nothing? Matter of fact, I gota

COMPLAINT AFFIDAVIT 57

 

 
o NO AO SS

‘Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document 1 Filed 06/14/19 Page 63 of 75

cool little chunk of that shit right now, fool. I fuckin’ cashed out for that shit. Fuckin’... I’m
tryin’ to get some tree, fool.
MONTES: See, that’s the one thing the homie doesn’t have. But, I could probably find it for

you, easy. [inaudible] how much you want.

179. Based on my training and experience, I know that drug traffickers and drug dealers use
the word “ride” to refer to a vehicle. I also know that drug traffickers and drug dealers intentionally use
vague words to describe illicit narcotics in an attempt to thwart law enforcement interference. In this
case, I believe AMADOR used the word “stuff” and later used the word “shit” to refer to
methamphetamine, “other white stuff’ to refer to cocaine base, and “tree” to refer to marijuana. I also
know that drug traffickers and drug dealers will frequently use the phrase “a whole one” to mean an
entire pound of an illicit narcotic. By the same token, I know that drug traffickers and drug dealers will
intentionally mis-state or mis-apply a decimal point when quoting a street-value estimate for illicit
narcotics. In this case, MONTES said that the price for a pound of “shit” was “no more than two, but no
less than one fifty.” I believe that MONTES is actually saying that it will sell for between $1,500 and
$2,000. This lends credence to the idea that they are discussing methamphetamine, as I know through
my training and experience that the street value of methamphetamine in King’s County is between
$1,500 and $2,000, depending on the seller and the method of distribution (i.e. selling it as opposed to
giving it on consignment). Based on my knowledge of the case, I know that drug traffickers and drug
dealers in Kings County use the phrase “Lemas” to refer to “Lemoore.” I also know that MONTES and
the other line officers will frequently use the phrase “the homie” when speaking about Jesse JUAREZ.

180. Here, I believe that MONTES told AMADOR that MONTES would be in Lemoore in
approximately 45 minutes. AMADOR then told MONTES that AMADOR was going to drive a white
vehicle to the meet. Later, AMADOR asked if the methamphetamine was of the same quality of the last
batch, and MONTES told AMADOR that it was better. When AMADOR asked, MONTES told him
that he could get a pound of methamphetamine for between $1,500 and $2,000, and said he thought

there was still a pound of methamphetamine in the gang’s stash. AMADOR then said that he did not

COMPLAINT AFFIDAVIT 58

 
\o oo ~l NN -

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 64 of 75

want a pound, as he did not know if his clients in Corcoran would like this batch of methamphetamine,
and instead ordered four ounces. MONTES confirmed the amount, and said that he would get it for
AMADOR. AMADOR then asked about cocaine, remembered that he already had some cocaine — and
had spent a significant amount of money on it — and then asked for marijuana, thus further confirming
through process of elimination that the parties were initially speaking about methamphetamine.
MONTES then said that marijuana was the one thing that JU. AREZ did not have to distribute. This call
lasted approximately four minutes and forty-six seconds.

181. Approximately one minute after the previous call ended, at 17:37 hours, MONTES, |
using TT#14, sent a text message to AMADOR, using TT#38. The body of the message read: “U want
four of the clear right?” AMADOR responded approximately five minutes later at 17:42 hours by
writing: “Yeah.” |

182. Based on my training and experience, I know that the word “clear” is commonly used to
refer to methamphetamine. Here, based on my knowledge of the previous phone call, I know that
MONTES is confirming that AMADOR would like four ounces of methamphetamine. Further
bolstering this belief is the fact that approximately ten minutes after receiving AMADOR’s response,
MONTES, using TT#14, called JUAREZ, using TT#13, and told JUAREZ that “Twist” wanted “four
on the clear.” As is noted above, “Twist” is a moniker used by AMADOR.

183. At approximately 18:14 hours, the surveillance team observed MONTES drive to and
park in the driveway of 2630 N. Giddings, which I know from my knowledge of the investigation to be
ROCHA’s primary residence. Approximately one minute later, the surveillance team observed

MONTES exit the residence, enter his car, and depart the area.

184. At approximately 18:29 hours, an incoming call was intercepted from TT#22, ROCHA’s |

phone, to TT#13, JUAREZ’s phone. During the call, ROCHA said, “Touchdown,” and JUAREZ said
“Thank you.”

185. Based on my training and experience and my knowledge of this investigation, I know that
drug traffickers and drug dealers use the phrase “touchdown,” “touch down,” or “touched down” to

indicate that illicit narcotics and/or the proceeds from illicit narcotics have reached their intended

COMPLAINT AFFIDAVIT 59

 
 

aN

oS F&F NIN WBN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 65 of 75

destination and/or target. Here, I believe ROCHA was telling JUAREZ that ROCHA had successfully

delivered the methamphetamine to MONTES.

186. At approximately 18:36 hours, MONTES, using TT#14, sent AMADOR, using TT#38,
a text message reading: “Headed to lemas be there in 20.” AMADOR responded: “Where you wanna
meet?” MONTES replied: “The wrecking bar. A bar on Lemas Ave.”

187. Based on my knowledge of the investigation, I know that this gang uses “Lemas” in place
of “Lemoore.” Here, MONTES was telling AMADOR that MONTES was going to be in Lemoore in
20 minutes, and then the parties arranged to meet at The Wrecking Bar at 700 N. Lemoore Avenue,
Lemoore, CA 93245.

188. On 5/24/19 at approximately 18:45 hours, an outgoing call was intercepted from
MONTES, using TT#14, to JUAREZ, using TT#13, which MONTES told JUAREZ that MONTES
was on his way to meet with “Twist” “right now.”

189. At approximately 18:48 hours, the surveillance team observed MONTES’s vehicle pull
into The Wrecking Ball’s parking lot at 700 N. Lemoore Avenue, Lemoore, CA 93245. MONTES was
identified as the driver.

190. Approximately one minute later, at 18:49 hours, MONTES, using TT#14, sent a text
message to AMADOR, using TT#38, that read, “Here.”

191. Atapproximately 19:07 hours, AMADOR, using TT#38, sent a text message to
MONTES, using TT#14, reading: “Here.” At the same time, the surveillance team observed a white
Dodge Charger — whose plate is registered to AMADOR -— pull into The Wrecking Bar parking lot, and
the driver was identified as AMADOR. At approximately 19:08 hours, MONTES sent a text message
to AMADOR that read: “Pull up next to my car foo.”

192. The surveillance team then observed AMADOR exit his vehicle and enter the right front
seat of MONTES’ vehicle. While AMADOR was inside MONTES’ vehicle, the surveillance team
observed AMADOR reach into the back seat of the vehicle, take an object, and transfer that object to
the front seat where he was sitting. AMADOR was then observed examining the object.

193. Approximately seven minutes later, AMADOR exited MONTES’s vehicle carrying a

white plastic bag which he did not have when entering MONTES’s vehicle, entered the driver’s seat of

COMPLAINT AFFIDAVIT 60

 
An

o ®©& “NSN SD

10
11
12
13
14
15
- 16
17
18
19
20
21
22
23
24
25
26
27
28

& WD WN

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 66 of 75

his white Dodge Charger, and departed the area. The surveillance team followed AMADOR until he
arrived at his residence at approximately 19:56 hours.

194. Insummary, the above calls and observations reveal that JUAREZ, ROCHA, and
MONTES distributed several ounces of methamphetamine. And AMADOR possessed with intent to
distribute several ounces of methamphetamine.

Counts 9 and 10: On May 31, 2019, Raul LOPEZ distributed one pound of methamphetamine to Rafael
LOPEZ. Rafael LOPEZ possessed with intent to distribute one pound of methamphetamine.

195. On May 30, 2019, at approximately 14:20 hours, a series of text messages was
intercepted between TT#34, used by Rafael LOPEZ, and (559) 723-9993. The investigative team
identified the user of (559) 723-9993 as Raul LOPEZ, Jr.®° The following is a transcription of the
pertinent portions of that text message exchange:

Rafael LOPEZ: Kid did you line that up for me

Raul LOPEZ: Trying but no answer yet

Rafael LOPEZ: Everyone gets paid tonight kid let me know asap if it’s going down

‘Raul LOPEZ: Ok

196. Based on my training and experience, I know that drug users tend to “re-up” their stash of
illicit narcotics on days when they get a paycheck. Here, I believe that Rafael LOPEZ is asking Raul
LOPEZ to supply Rafael LOPEZ with illicit narcotics in a timely manner because Rafael LOPEZ
wants to be the one his clients go to when they are looking to purchase drugs with their paycheck
money.

197. Approximately four hours later, at 18:37 hours, the parties again exchanged text
messages. Rafael LOPEZ asked if there was “Any word,” to which Raul LOPEZ responded, “I’m
waiting said an hour.” Rafael LOPEZ texted Raul LOPEZ again at 19:42 hours asking, “Is it a go bro

or not?” Raul LOPEZ responded, “This guy just said another hour letting you know.”

 

8° Raul LOPEZ was identified as the user of this phone based on queries made by the
investigative team to law enforcement databases. It is also clear that he is the user of this number based
on subsequent events and observations of the investigative team.

61

COMPLAINT AFFIDAVIT

 

 

 
 

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 67 of 75

198. At approximately 22:08 hours, an incoming call was intercepted from (559) 723-9993,
used by Raul LOPEZ, to TT#34, used by Rafael LOPEZ. During the call, Rafael] LOPEZ said that he
was “on [his] way,” to which Raul LOPEZ responded “Cool. Later.” At approximately 22:23 hours,
Rafael LOPEZ called Raul LOPEZ. The following is a transcription of the pertinent portions of the
conversation:

Rafael LOPEZ: Aye, I just picked that up, right? Um-

Raul LOPEZ: Yeah.

Rafael LOPEZ: What’s the latest I can grab that other one?

Raul LOPEZ: Well, just call me and I’ let you know.

Rafael LOPEZ: Ok, because more than likely this shit’s gonna be done like right now.
Raul LOPEZ: Ok, well call me back when you’re done.

 

Rafael LOPEZ: Alright.

199. Based on my training and experience, I know that drug traffickers and drug dealers
intentionally use vague or misleading language in order to thwart possible law enforcement interference.
I also know that they frequently use the word “shit” to denote an illicit narcotic. In this case, I believe
Rafael LOPEZ is confirming that he just picked up a quantity of an illicit narcotic at a drop-off point
that he and Raul LOPEZ previously agreed upon. Rafael LOPEZ then tells Raul LOPEZ that he is
going to need more of that narcotic because Rafael. LOPEZ is going to sell all of the quantity that he
just received from Raul LOPEZ. Raul LOPEZ then tells Rafael LOPEZ to call Raul LOPEZ once
Rafael LOPEZ is done selling everything that Raul LOPEZ just gave him. Based on my knowledge of
the investigation, and subsequent events, I believe that Raul LOPEZ supplied Rafael LOPEZ with an
undetermined quantity of methamphetamine.

200. The next day, May 31, 2019, at approximately 13:16 hours, Rafael LOPEZ sent a text
message to Raul LOPEZ. The text message read: “I want that other one I'll pick it up tonight.” A few
hours later, at approximately 18:47 hours, Rafael LOPEZ sent another text message to Raul LOPEZ
that read: “Brother you think I get that other in one.” Raul LOPEZ texted Rafael LOPEZ back
approximately two minutes later, writing: “Got to be now.” In the next minute, Rafael LOPEZ texted:

“In class rn,” to which Raul LOPEZ responded: “Okay well after I get out of Lucha Libre at the

COMPLAINT AFFIDAVIT 62

 
Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 68 of 75

rawhide.” At approximately 18:50 hours, Rafael LOPEZ called Raul LOPEZ. The following is a

transcription of the pertinent portions of the conversation:

o Co NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

COMPLAINT AFFIDAVIT

 

 

Rafael LOPEZ: Aye, you can’t leave it somewhere?

Raul LOPEZ: Nope. I don’t have no one to leave it with.

Rafael LOPEZ: Fuck. What time do you get out of that thing, or whatever?

Raul LOPEZ: I don’t know. We’ re just barely leaving right now. I don’t know what time it’s
over. I’m assuming- |

Rafael LOPEZ: Ah?

Raul LOPEZ: - at nine, but I dunno. [inaudible] leaving now.

Rafael LOPEZ: You can’t leave it nowhere?

Raul LOPEZ: Well, where can I leave it at? I don’t have nowhere to leave it at.

Rafael LOPEZ: Put it like in fuckin’... The truck’s gonna be there or somethin’?

Raul LOPEZ: Yeah, I can’t leave it in there, I don’t trust- that’s too much, there’s too much
[inaudible] that’s around there. If somethin’ happens to it, then I’m- ’m- That’s too much
money. .

Rafael LOPEZ: Shit. Well, when you leavin’? Right, right now?

Raul LOPEZ: Right, right now.

Rafael LOPEZ: Yeah, I’m not gonna be able to do it.

Raul LOPEZ: I’m at my house. I’m leaving over there to go pick up an [inaudible], if you’re
ready.

Rafael LOPEZ: Oh, ok. Ok. We’re supp- We’re supposed to get out- We’re going to get out of
class at seven... at seven today.

Raul LOPEZ: Well, fuck, it’s seven right now.

Rafael LOPEZ: I know, but I still gotta go home and grab the feria.

Raul LOPEZ: Well, I’d rather you go grab it, and then you give me the feria afterwards, if
you’re gonna do that. If not, I’m-

Rafael LOPEZ: Yeah, ‘cause I’d rather just go grab it right now, and I’ll give you the money

after.

63

 
 

bk W

“sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 69 of 75

Raul LOPEZ: Cool. Cool.
Rafael LOPEZ: Alright.

201. Based on my training and experience, I know that “rn” is text message vernacular for the
phrase “right now.” I also know that feria is a Spanish word that means “fair,” but that is used as
vernacular for “currency.” Based on my knowledge of the investigation, I know that residents of Tulare
County refer to The Rawhide Ballpark in Visalia, CA as “the rawhide,” and that “Lucha Libre” is a
wrestling event that was scheduled to take place at the Rawhide Ballpark on May 31, 2019, from 18:00
hours to 21 :00 hours. Here, I believe Raul LOPEZ?’s job is connected to the Lucha Libre event at the
Rawhide Ballpark in Visalia, CA, which will not end until 21:00 hours. Rafael LOPEZ wants to get
more methamphetamine before that time, so Rafael LOPEZ is asking Raul LOPEZ to leave the
methamphetamine somewhere. Raul LOPEZ replies that he does not want to do that, because if
someone were to steal it, Raul LOPEZ would lose a lot of income potential. The parties then decide that
Rafael LOPEZ is going to come and get the methamphetamine and then pay Raul LOPEZ for it later, a
practice common in the drug trafficking subculture.

202. At approximately 19:11 hours, Raul LOPEZ called Rafael LOPEZ’s phone again. When
Raul LOPEZ asked where Rafael LOPEZ was, Rafael LOPEZ effectively said that he still had not left.
Raul LOPEZ told Rafael LOPEZ that Raul LOPEZ would “have it at the Rawhide,” and then said,
“you call me and J’1] open my door and then you go get it.” Rafael LOPEZ agreed.

203. At approximately 19:26 hours, the surveillance team watched Rafael LOPEZ get into a
grey Chevrolet Malibu and drive in the direction of the Rawhide Ballpark. Approximately one minute
later, the surveillance team observed Raul LOPEZ standing near the entrance to the ballpark.?° A few
moments later, the surveillance team observed Raul LOPEZ put his cellular phone to his ear.

204. At approximately 19:28 hours, an outgoing call was intercepted from Rafael LOPEZ to
Raul LOPEZ. The following is a transcription of the pertinent portions of that conversation:

Rafael LOPEZ: What car you in, or what?

 

°° Raul LOPEZ was identified based on a photograph from the Department of Motor Vehicles.

COMPLAINT AFFIDAVIT 64

 
Oo oe NY OA WN A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 1:19-mj-00128-BAM Document 1 Filed 06/14/19 Page 70 of 75

Raul LOPEZ: I’m in my truck, and we’re at The Rawhide.
Rafael LOPEZ: Ok. What are you gonna do, pick up the money after?
Raul LOPEZ: Yeah.
| Rafael LOPEZ: Ok.
Raul LOPEZ: Unless you want to get it and leave it in the truck. Or vice versa. However you
want to do it. Whatever’s easier. Don’t matter.
Rafael LOPEZ: Yeah, just pick it up after you’re done.
Raul LOPEZ: That’s fine. That’s fine.
Rafael LOPEZ: I’m gonna be pulling up in about five minutes.
Raul LOPEZ: Yeah, pull inside the Rawhide.
Rafael LOPEZ: Pull inside of it? What do you mean?
Raul LOPEZ: Inside the parking lot.
Rafael LOPEZ: Oh, the parking lot that’s on Murray or King, or whatever?
Raul LOPEZ: Yeah, at the Rawhide. Yeah. |

 

Rafael LOPEZ: Ok.

205. At approximately 10:32 hours, the surveillance team observed a silver Nissan pickup
arrive and park-in a stall at the Four Seasons Handy Market on the southwest corner of West Murray
Avenue and North Giddings Street, directly across the street from the Rawhide Ballpark. An uncharged
co-conspirator exited the truck, walked across North Giddings Street, and made contact with Raul
LOPEZ.

206... At approximately 19:33 hours, a text message from Raul LOPEZ to Rafael LOPEZ was
intercepted. The body of the text message read: “4 seasons parking lot.” Rafael LOPEZ responded: “K”
at 19:34 and then wrote: “Here” at 19:35.

207. During this most recent exchange, the surveillance team observed Rafael LOPEZ drive
the grey Chevrolet Malibu into the Four Seasons parking lot and park it next to the silver Nissan pickup

truck. Rafael LOPEZ then attempted to open the front passenger door of the pickup without success.

65

COMPLAINT AFFIDAVIT

 

 
 

o Oo wn DB

10
11
12
13
14
15
16
17
18
19
20

21

22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 71 of 75

Rafael LOPEZ then looked in the front window of the pickup truck, then looked toward the ballpark
and appeared to make a phone call.

208. At approximately 19:36, an outgoing call was intercepted from TT#34, used by Rafael
LOPEZ, to (559) 563-1307, used by Raul LOPEZ. During the call, Raul LOPEZ tells Rafael LOPEZ
that “it’s in the passenger seat.” When Rafael LOPEZ asks if “it” is in something, Raul LOPEZ says
that it is “in a black bag.” Raul LOPEZ then tells Rafael LOPEZ to “check if it’s locked” because Raul
LOPEZ is “walking that way.” Rafael LOPEZ asks if “it’s right in the front, right?” Raul LOPEZ
responds, “The front seat? Yup.”

209. Meanwhile, the surveillance team observed Raul LOPEZ walking from the front gate of
the ballpark waving his hands and then pointing an object which appeared to be a key fob toward the
Four Seasons parking lot. Rafael LOPEZ then opened the front passenger door of the pickup truck,
removed a black plastic bag from inside the truck, walked back to his vehicle, and departed the area in
his vehicle.

210. Raul LOPEZ then calls Rafael LOPEZ again at approximately 19:38 hours to “make
sure it was locked.”

211. At approximately 19:44 hours, an incoming call was intercepted from (559) 827-9001,
used by an uncharged co-conspirator (CC), to TT#34, used by Rafael LOPEZ. During the call, Rafael
LOPEZ told CC that he “just got here” and he’s “gotta break this down.” Based on other calls and texts
between Rafael LOPEZ and uncharged co-conspirator Jason K., I believe Rafael LOPEZ was referring

to his being at Jason K.’s house. 7! Based on my training and experience, I know that drug dealers who

 

°! The investigative team had previously intercepted calls on May 30, 2019, between Rafael
LOPEZ, using TT#34, and another uncharged co-conspirator (Jason K.). During those calls, Jason K.
and Rafael LOPEZ were attempting to meet each other so that Rafael LOPEZ could give Jason K.
“one,” though Jason K. said that he needed “more than one.” Based on the calls and texts received that
night, it does not appear that the parties were able to connect with each other in person. On May 31,
2019, at approximately 14:21 hours, Jason K. sent a text message to Rafael LOPEZ which read: “Hey I
need you to come thru or tell me where to meet you.” The following minute, Rafael LOPEZ called
Jason K. During the call, Rafael said, “It’s probably going to be a little bit, bro. I’m already done. I have
to go get another one.” Jason responded, “Well, I need another one at least, man.” Rafael LOPEZ then
replied, “Ok, I’m going to do my best to give it to you.” At approximately 19:30 hours, Rafael LOPEZ
called Jason K., and told Jason K. that Rafael LOPEZ was coming to Jason K.’s house “right now.”
Additionally, in a call intercepted between Rafael LOPEZ, using TT#34, and another uncharged co-
conspirator (CC) at approximately 20:00 on the same date, Rafael LOPEZ told CC that Rafael LOPEZ
was at his “friend Jason’s house” on 830 S. Redwood. Based on the above information, I believe that
Raul LOPEZ gave Rafael LOPEZ a full pound of methamphetamine, which contained 16 ounces.

COMPLAINT AFFIDAVIT ‘ 66

 
we

sD

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document 1 Filed 06/14/19 Page 72 of 75

receive illicit narcotics wholesale use the phrase “break down” to denote preparing the narcotics for sale
and/or consumption. In this case, I believe Rafael LOPEZ is parsing out portions of the
methamphetamine that he can sell to his clients,

212. Atapproximately 19:49 hours, the surveillance team observed Rafael LOPEZ’s grey
Chevrolet Malibu parked at 830 S. Redwood Street. The surveillance team then observed him drive
away from that address in the same vehicle approximately 20 minutes later.

213. Atapproximately 20:12 hours, a traffic stop was initiated on the vehicle by the Tulare
County Sheriff’s Department.

214. At approximately 20:12 hours, Rafael LOPEZ placed a call to (559) 827-9001, used by
an uncharged co-conspirator (CC). The following is a transcription of the pertinent portions of the call:
Rafael LOPEZ: Aw, fuck! Fuck!

CC: What?

Rafael LOPEZ: This fucking cop just flipped a dick on me, and I got fuckin’... like a pound of
dope.

CC: Is he behind you?

Rafael LOPEZ: Fuck! He is. Fuck!

 

215. At approximately 20:16 hours, a series of text messages was intercepted between Rafael
LOPEZ and an uncharged co-conspirator using (559) 571-3431. The following is a transcription of the
pertinent portions of that conversation:

Rafael LOPEZ: Fuck I’m pulled over n I got work
CC: OMG where you at

Rafael LOPEZ: Cos

CC: IS IT PUT AWAY

Rafael LOPEZ: No

 

CC: Omg

 

Rafael LOPEZ then went to Jason K.’s house, gave him an ounce, departed that residence, and then was
caught with the remaining 15 ounces of methamphetamine.

67

COMPLAINT AFFIDAVIT

 

 
oO Oo IN Dn NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 1:19-mj-00128-BAM Document 1 Filed 06/14/19 Page 73 of 75

Rafael LOPEZ: Go grab my money

CC: From where

Rafael LOPEZ: Black safe dresser my side

CC: K

216. Based on my training and experience, I know that drug traffickers and drug dealers use
the phrase “work” and/or “working” to mean either selling illicit narcotics or getting paid for a previous
distribution. Here, Rafael LOPEZ is telling CC that Rafael LOPEZ is being detained during a traffic
stop, that he has illicit narcotics with him, and that the narcotics are not hidden. As Rafael LOPEZ is on
probation, I believe he knows that his living quarters will likely be searched after this traffic stop, and is
telling CC to hide his money.

217. During the traffic stop, Sheriffs Deputies located a black plastic bag which contained
14.9 ounces of a white crystalline substance. Deputies also located $1,095 on Rafael LOPEZ’s person.

218. At approximately 21:47 hours, Raul LOPEZ sent a text message to Rafael LOPEZ. The
body of the text message read: “Boy call me asap here at your spot trying to work now.” Approximately
six minutes later, at 21:53 hours, Raul LOPEZ sent Rafael LOPEZ another text message that read:

“Boy call me back asap.” In this context, I believe Raul LOPEZ is trying to tell Rafael LOPEZ that

‘|| Raul LOPEZ wants to get paid for the methamphetamine he previously supplied to Rafael LOPEZ.

219. One minute later, Raul LOPEZ called Rafael LOPEZ’s phone, which was answered by
an uncharged co-conspirator (CC). CC informed Raul LOPEZ that Rafael LOPEZ “got busted,” and
that CC was going to go attempt to post Rafael LOPEZ’s bail. Raul LOPEZ then stated that Rafael
LOPEZ had some money that Rafael LOPEZ was supposed to give to Raul LOPEZ. CC then asked
how much, and stated that CC probably had access to the money. Raul LOPEZ then stated “fifteen
hundred.” CC stated that CC had CC’s son go “take the safe out of his pad because [Rafael LOPEZ]
said that they were probably going to go hit it, which they did.” CC then asked for a little bit of time to
get to “it,” and that CC would call Raul LOPEZ back because CC knew that the money was Raul
LOPEZ’s. |

COMPLAINT AFFIDAVIT 68

 
o F&F NSN HD Nn FS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 74 of 75

220. Based on my training and experience, I know that the street value of methamphetamine in
the Kings County and Tulare County area is approximately $1,500 to $2,000, depending on various
factors. The fact that Raul LOPEZ tells CC that Raul LOPEZ is owed “fifteen hundred” reinforces the
idea that Raul LOPEZ sold a pound of methamphetamine to Rafael LOPEZ earlier that day.

221. On/June 1, 2019, at approximately 06:32 hours, Rafael LOPEZ sent a text message to
Raul LOPEZ which read: “Brother I just bailed out I got your paper tho.” Raul LOPEZ responded
approximately one hour later, at 07:25 hours, by writing: “Okay let me know Ill be home.”

222. Based on my training and experience, I know that drug traffickers and drug dealers use
the word “paper” in place of the word “money.” Here, Rafael LOPEZ is assuring Raul LOPEZ that —
even though Rafael LOPEZ was stopped and the methamphetamine taken by the police — Rafael
LOPEZ is still going to pay Raul LOPEZ what Rafael LOPEZ owes him.

223. In summary, the above calls and observations reveal that Raul LOPEZ distributed one
pound of methamphetamine to Rafael LOPEZ. Rafael LOPEZ possessed with intent to distribute one
pound of methamphetamine.

Hf

HH

Hf
Hf
Ml
M1
HH!
Mf
Mt
H/
M1
Mf
HH
Mf

COMPLAINT AFFIDAVIT 69

 
 

oO Oo NN DN

10
11
12
13
14
15

16 |;

17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-mj-00128-BAM Document1 Filed 06/14/19 Page 75 of 75
CONCLUSION

224. I submit that the above facts set forth probable cause to believe that Salvador CASTRO,
Jr., Raymond LOPEZ, Jesse JUAREZ, Michael ROCHA, Daniel JUAREZ, Angel MONTES, Rafael
LOPEZ, Manuel BARRERA, Manuel GARCIA, Joann BERNAL, Ramon AMADOR, and Raul
LOPEZ Jr. were in violation of Title 21, United States Code, Sections 846, 841(a)(1), Conspiracy to
Possess with Intent to Distribute and Distribute Over 500 Grams of a Mixture Containing
Methamphetamine (1 count); Section 841(a)(1), Possession with Intent to Distribute Over 500 Grams of

a Mixture Containing Methamphetamine (2 counts); Section 841(a)(1), Distribution of Over 500 grams

|| of a Mixture Containing Methamphetamine (1 counts); Section 841(a)(1), Distribution of Over 50

Grams of a Mixture Containing Methamphetamine (3 counts); and Section 841(a)(1), Possession with
Intent to Distribute Over 50 grams of a Mixture Containing Methamphetamine (3 counts). Therefore, I

request that arrest warrants be issued for the above-named subjects.

Ryan Steger
Special Agent ~D

Federal Bureau of Investigation

Sworn to and subscribed before me

This _/ day of June 2019

 

The Aonorable Barbara 4./McAuliffe
UNITIED STATES M STRATE JUDGE

Reviewed as to form.

/s/ JUSTIN J. GILIO
JUSTIN J. GILIO

Assistant U.S. Attorney

COMPLAINT AFFIDAVIT 70

 

 
